Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1 of 619            FILED
                                                                    2019 Jul-26 PM 03:31
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




         Exhibit A
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                   Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2 10/31/2016
                                                                             of 619 3:05 PM
                                                                                                               61-CV-2016-900361.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                               TALLADEGA COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             61-CV-2016-900361.00
                                                                                                     BRIAN YORK, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev.5/99
                                                                                             10/31/2016

                                                GENERAL INFORMATION
                              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                  CLAYTON GARDNER v. LG ELECTRONICS, INC. ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             FELA - Railroad/Seaman (FELA)
OTHER CIVIL FILINGS
                                                             RPRO - Real Property
     ABAN - Abandoned Automobile
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ACCT - Account & Nonmortgage
                                                             COMP - Workers’ Compensation
     APAA - Administrative Agency Appeal
                                                             CVXX - Miscellaneous Circuit Civil Case
     ADPA - Administrative Procedure Act
     ANPS - Adults in Need of Protective Service

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        BRO211                                  10/31/2016 3:05:06 PM                            /s/ JONATHAN LYN BROGDON
                                            Date                                              Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                            YES    NO      UNDECIDED
                                            DOCUMENT 2
                                                                               ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3 10/31/2016
                                                                 of 619 3:05 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil Action No.:_____________________
                                              )
LG ELECTRONICS U.S.A., INC.,                  )
VAPOR’S SOURCE, CC’S TOBACCO                  )
and PACKAGE, and FICTITIOUS                   )
DEFENDANTS A THROUGH C,                       )
                                              )
       Defendants.                            )


                                         COMPLAINT


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record and for his Complaint against the Defendants, LG Electronics, U.S.A., Inc., Vapor’s

Source and CC’s Tobacco and Package states as follows:

                                            PARTIES

       1.      Clayton Gardner (hereinafter “Gardner”) is an individual over the age of 19 years

and a resident of the City of Pell City, County of St. Clair, Alabama.

       2.      LG Electronics, U.S.A., Inc., (hereinafter “LG Electronics”) is a foreign

corporation authorized to do business in the State of Alabama.

       3.      Vapor’s Source (hereinafter “Vaper’s Source”), is, upon information and belief, a

registered company headquartered in the State of Alabama and doing business in the City of

Trussville, County of Jefferson, Alabama.

       4.      CC’s Tobacco and Package (hereinafter “CC’s”), is, upon information and belief,

a registered company headquartered in the State of Alabama and doing business in the City of

Talladega, County of Talladega, Alabama.
                                             DOCUMENT 2
        Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4 of 619




        5.      Fictitious Defendants A through C are those persons or entities whose

responsibility it was to ensure a safe design and/or manufacturing of the Vaporesso Tarot – 200w

vape device and/or the battery used in the Vaporesso Tarot – 200w vape device. The identities of

Fictitious Defendants A through C is not known at this time, but will be substituted once known.


                                                 FACTS

        6.      In or about June 16, 2016, Gardner purchased a Vaporesso Tarot vapor device

from CC’s in Talladega, Alabama.

        7.      In or about November 2015, Gardner purchased a 200w battery from Vapor’s

Source in Trussville, Alabama for the Vaporesso vape device.

        8.      In or about July 6, 2016, Gardner was at the Holiday Inn in Talladega, Alabama

for a job interview.

        9.      Gardner stepped outside and used his Vaporesso Tarot – 200w vape device,

placing it in the front pocket of his pants after using it.

        10.     Approximately 15 minutes later the Vaporesso Tarot – 200w caught fire while

still in the front pocket of Gardner’s pants.

        11.     Gardner suffered first and second degree burns over his legs, pelvis and abdomen.

                                                COUNT I

                                                Negligence

        12.     Plaintiff hereby adopts and incorporates paragraphs 1 through 11 above as if fully

set forth herein.

        13.     Defendants owed a duty to Gardner to manufacture a safe product.
                                           DOCUMENT 2
        Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5 of 619



        14.     Defendants breached the duty to Gardner by negligently failing to manufacture

the battery and/or the Vaporesso Tarot – 200w in a safe manner.

        15.     Gardner was injured as a result of Defendants’ negligence.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendants in an amount to be determined at trial, including compensatory damages and mental

anguish damages.

                                            COUNT II

                                           Wantonness

        16.     Plaintiff hereby adopts and incorporates paragraphs 1 through 15 above as if fully

set forth herein.

        17.     Defendants owed a duty to Gardner to manufacture a safe product.

        18.     Defendants breached a duty to Gardner by wantonly failing to manufacture the

Vaporesso Tarot – 200w in a safe manner.

        19.     Gardner was injured as a result of Defendants’ wantonness.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

                                           COUNT III

                          Alabama Extended Manufactures Liability

        20.     Plaintiff hereby adopts and incorporates paragraphs 1 through 19 above as if fully

set forth herein.
                                           DOCUMENT 2
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 6 of 619



       21.     The Defendants, acting together or independently, were negligent in their design,

construction, assembly, manufacture, marketing and/or sale of the vape machine and/or the

battery inside the machine.

       22.     Plaintiff suffered serious physical injuries while using the device for its intended

use as a result of the Defendant’s negligence.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

       Respectfully submitted on this the 31st day of October, 2016.


                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                DOCUMENT 2
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 7 of 619



PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL TO THE FOLLOWING ADDRESS:

LG Electronics, Inc.
c/o W.S. Yang
201 James Record Road
Huntsville, Alabama 35806

PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

Vapor’s Source
7268 Gadsden Highway
Suite 104
Trussville, Alabama 35173


PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

CC’s Tobacco and Package
8045 Stemley Bridge Road
Talladega, Alabama 35160
                                             DOCUMENT 3
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 8 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following complaint was FILED on 10/31/2016 3:05:15 PM




     Notice Date:    10/31/2016 3:05:15 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 3
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 9 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC.
    C/O W.S. YANG
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 10/31/2016 3:05:15 PM




    Notice Date:    10/31/2016 3:05:15 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 3
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 10 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: VAPOR'S SOURCE
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 10/31/2016 3:05:15 PM




    Notice Date:    10/31/2016 3:05:15 PM


    Service by sheriff in 01 – JEFFERSON - BIRMINGHAM County



                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 3
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 11 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 10/31/2016 3:05:15 PM




    Notice Date:    10/31/2016 3:05:15 PM


    Service by sheriff in 61 – TALLADEGA - TALLADEGA County



                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                                                  DOCUMENT 4
                    Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 12 of 619
State of Alabama                        SUMMONS               Case Number:
Unified Judicial System                  - CIVIL -
                                                                                        61-CV-2016-900361.00
Form C-34 Rev 6/88


                                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                   LG ELECTRONICS, INC., C/O W.S. YANG 201 JAMES RECORD ROAD, HUNTSVILLE, AL 35806
  NOTICE TO
  THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION
  TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN
  ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS
  COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE
  OPPOSING PARTY'S ATTORNEY JONATHAN LYN BROGDON
  WHOSE ADDRESS IS 2101 1st Avenue North, Pell City, AL 35125


  THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO
  YOU OR A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS
  DEMANDED IN THE COMPLAINT.
  TO ANY SHERIFF OR ANY PERSONNEL AUTHORIZED by the Alabama Rules of the Civil Procedure:
     You are hereby commanded to serve this summons and a copy of the complaint in this action upon the defendant

    Service by certified mail of this summons is initiated upon the written request of      CLAYTON GARDNER
    pursuant to the Alabama Rules of the Civil Procedure
  Date 10/31/2016 3:05:15 PM           /s/ BRIAN YORK
                                       Clerk/Register
                                       P O BOX 6137
                                       TALLADEGA, AL 35160


                                                /s/ JONATHAN LYN BROGDON
     Certified Mail is hereby requested
                                                Plaintiff's/Attorney's Signature

  RETURN ON SERVICE:
    Return receipt of certified mail received in this office on
     I certify that I personally delivered a copy of the Summons and Complaint to

                                  in                                               County, Alabama on
                                                                                                                   (Date)


  Date                                          Server's Signature                             Address of Server



  Type of Server                                Server's Printed Name

                                                                                               Phone Number of Server
                                                                  DOCUMENT 4
                    Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 13 of 619
State of Alabama                        SUMMONS               Case Number:
Unified Judicial System                  - CIVIL -
                                                                                        61-CV-2016-900361.00
Form C-34 Rev 6/88


                                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                   VAPOR'S SOURCE, 7268 GADSDEN HIGHWAY SUITE 104, TRUSSVILLE, AL 35173
  NOTICE TO
  THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION
  TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN
  ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS
  COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE
  OPPOSING PARTY'S ATTORNEY JONATHAN LYN BROGDON
  WHOSE ADDRESS IS 2101 1st Avenue North, Pell City, AL 35125


  THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO
  YOU OR A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS
  DEMANDED IN THE COMPLAINT.
  TO ANY SHERIFF OR ANY PERSONNEL AUTHORIZED by the Alabama Rules of the Civil Procedure:
     You are hereby commanded to serve this summons and a copy of the complaint in this action upon the defendant

    Service by certified mail of this summons is initiated upon the written request of
    pursuant to the Alabama Rules of the Civil Procedure
  Date 10/31/2016 3:05:15 PM           /s/ BRIAN YORK
                                       Clerk/Register
                                       P O BOX 6137
                                       TALLADEGA, AL 35160


     Certified Mail is hereby requested
                                                Plaintiff's/Attorney's Signature

  RETURN ON SERVICE:
    Return receipt of certified mail received in this office on
     I certify that I personally delivered a copy of the Summons and Complaint to

                                 in                                                County, Alabama on
                                                                                                                   (Date)


  Date                                          Server's Signature                             Address of Server



  Type of Server                                Server's Printed Name

                                                                                               Phone Number of Server
                                                                  DOCUMENT 4
                    Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 14 of 619
State of Alabama                        SUMMONS               Case Number:
Unified Judicial System                  - CIVIL -
                                                                                        61-CV-2016-900361.00
Form C-34 Rev 6/88


                                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                   CC'S TOBACCO & PACKAGE, 8045 STEMLEY BRIDGE ROAD, TALLADEGA, AL 35160
  NOTICE TO
  THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION
  TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN
  ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS
  COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE
  OPPOSING PARTY'S ATTORNEY JONATHAN LYN BROGDON
  WHOSE ADDRESS IS 2101 1st Avenue North, Pell City, AL 35125


  THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO
  YOU OR A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS
  DEMANDED IN THE COMPLAINT.
  TO ANY SHERIFF OR ANY PERSONNEL AUTHORIZED by the Alabama Rules of the Civil Procedure:
     You are hereby commanded to serve this summons and a copy of the complaint in this action upon the defendant

    Service by certified mail of this summons is initiated upon the written request of
    pursuant to the Alabama Rules of the Civil Procedure
  Date 10/31/2016 3:05:15 PM           /s/ BRIAN YORK
                                       Clerk/Register
                                       P O BOX 6137
                                       TALLADEGA, AL 35160


     Certified Mail is hereby requested
                                                Plaintiff's/Attorney's Signature

  RETURN ON SERVICE:
    Return receipt of certified mail received in this office on
     I certify that I personally delivered a copy of the Summons and Complaint to

                                 in                                                County, Alabama on
                                                                                                                   (Date)


  Date                                          Server's Signature                             Address of Server



  Type of Server                                Server's Printed Name

                                                                                               Phone Number of Server
                           DOCUMENT 5
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 15 of 619
                           DOCUMENT 6
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 16 of 619
                                            DOCUMENT 7
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 17 of 619


                                      AlaFile E-Notice




                                                                           61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                            The following matter was served on 11/2/2016

                                 D003 CC'S TOBACCO & PACKAGE
                                         Corresponding To
                                      AUTHORIZED SERVICE




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
                                         DOCUMENT 7
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 18 of 619


                                   AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                         The following matter was served on 11/2/2016

                              D003 CC'S TOBACCO & PACKAGE
                                      Corresponding To
                                   AUTHORIZED SERVICE




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                           DOCUMENT 8
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 19 of 619
                                            DOCUMENT 9
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 20 of 619


                                      AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                             Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF NO SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                          The following matter was not served on 11/7/2016

                                   D001 LG ELECTRONICS, INC.
                                         Corresponding To
                                              OTHER
           ONLY THE AGENT FOR SERVICE CAN ACCEPT SERVICE FOR AN LLC OR AN INC.




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                          DOCUMENT 9
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 21 of 619


                                    AlaFile E-Notice




                                                                           61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                      NOTICE OF NO SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                        The following matter was not served on 11/7/2016

                                 D001 LG ELECTRONICS, INC.
                                       Corresponding To
                                            OTHER
          ONLY THE AGENT FOR SERVICE CAN ACCEPT SERVICE FOR AN LLC OR AN INC.




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
                                          DOCUMENT 10
                                                                               ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 22 11/8/2016
                                                                  of 619 3:26 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil Action No.:_____________________
                                             )
LG ELECTRONICS U.S.A., INC.,                 )
VAPOR’S SOURCE, CC’S TOBACCO                 )
and PACKAGE, and FICTITIOUS                  )
DEFENDANTS A THROUGH C,                      )
                                             )
       Defendants.                           )


                                         COMPLAINT


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record and for his Complaint against the Defendants, LG Electronics, U.S.A., Inc., Vapor’s

Source and CC’s Tobacco and Package states as follows:

                                            PARTIES

       1.      Clayton Gardner (hereinafter “Gardner”) is an individual over the age of 19 years

and a resident of the City of Pell City, County of St. Clair, Alabama.

       2.      LG Electronics, U.S.A., Inc., (hereinafter “LG Electronics”) is a foreign

corporation authorized to do business in the State of Alabama.

       3.      Vapor’s Source (hereinafter “Vaper’s Source”), is, upon information and belief, a

registered company headquartered in the State of Alabama and doing business in the City of

Trussville, County of Jefferson, Alabama.

       4.      CC’s Tobacco and Package (hereinafter “CC’s”), is, upon information and belief,

a registered company headquartered in the State of Alabama and doing business in the City of

Talladega, County of Talladega, Alabama.
                                             DOCUMENT 10
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 23 of 619




        5.      Fictitious Defendants A through C are those persons or entities whose

responsibility it was to ensure a safe design and/or manufacturing of the Vaporesso Tarot – 200w

vape device and/or the battery used in the Vaporesso Tarot – 200w vape device. The identities of

Fictitious Defendants A through C is not known at this time, but will be substituted once known.


                                                 FACTS

        6.      In or about June 16, 2016, Gardner purchased a Vaporesso Tarot vapor device

from CC’s in Talladega, Alabama.

        7.      In or about November 2015, Gardner purchased a 200w battery from Vapor’s

Source in Trussville, Alabama for the Vaporesso vape device.

        8.      In or about July 6, 2016, Gardner was at the Holiday Inn in Talladega, Alabama

for a job interview.

        9.      Gardner stepped outside and used his Vaporesso Tarot – 200w vape device,

placing it in the front pocket of his pants after using it.

        10.     Approximately 15 minutes later the Vaporesso Tarot – 200w caught fire while

still in the front pocket of Gardner’s pants.

        11.     Gardner suffered first and second degree burns over his legs, pelvis and abdomen.

                                                COUNT I

                                                Negligence

        12.     Plaintiff hereby adopts and incorporates paragraphs 1 through 11 above as if fully

set forth herein.

        13.     Defendants owed a duty to Gardner to manufacture a safe product.
                                          DOCUMENT 10
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 24 of 619



        14.     Defendants breached the duty to Gardner by negligently failing to manufacture

the battery and/or the Vaporesso Tarot – 200w in a safe manner.

        15.     Gardner was injured as a result of Defendants’ negligence.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendants in an amount to be determined at trial, including compensatory damages and mental

anguish damages.

                                            COUNT II

                                           Wantonness

        16.     Plaintiff hereby adopts and incorporates paragraphs 1 through 15 above as if fully

set forth herein.

        17.     Defendants owed a duty to Gardner to manufacture a safe product.

        18.     Defendants breached a duty to Gardner by wantonly failing to manufacture the

Vaporesso Tarot – 200w in a safe manner.

        19.     Gardner was injured as a result of Defendants’ wantonness.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

                                           COUNT III

                          Alabama Extended Manufactures Liability

        20.     Plaintiff hereby adopts and incorporates paragraphs 1 through 19 above as if fully

set forth herein.
                                          DOCUMENT 10
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 25 of 619



       21.     The Defendants, acting together or independently, were negligent in their design,

construction, assembly, manufacture, marketing and/or sale of the vape machine and/or the

battery inside the machine.

       22.     Plaintiff suffered serious physical injuries while using the device for its intended

use as a result of the Defendant’s negligence.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

       Respectfully submitted on this the 31st day of October, 2016.


                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                DOCUMENT 10
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 26 of 619



PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL TO THE FOLLOWING ADDRESS:

LG Electronics, Inc.
c/o W.S. Yang
201 James Record Road
Huntsville, Alabama 35806

PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

Vapor’s Source
7268 Gadsden Highway
Suite 104
Trussville, Alabama 35173


PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

CC’s Tobacco and Package
8045 Stemley Bridge Road
Talladega, Alabama 35160
                                             DOCUMENT 11
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 27 of 619


                                        AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                     The following alias summons was FILED on 11/8/2016 3:26:38 PM




     Notice Date:    11/8/2016 3:26:38 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 11
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 28 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC.
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                    The following alias summons was FILED on 11/8/2016 3:26:38 PM




    Notice Date:    11/8/2016 3:26:38 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                                                  DOCUMENT 12
                    Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 29 of 619
State of Alabama                        SUMMONS               Case Number:
Unified Judicial System                  - CIVIL -
                                                                                        61-CV-2016-900361.00
Form C-34 Rev 6/88


                                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                   LG ELECTRONICS, INC., C/O KYU M. YU 201 JAMES RECORD ROAD, HUNTSVILLE, AL 35806
  NOTICE TO
  THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION
  TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN
  ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS
  COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE
  OPPOSING PARTY'S ATTORNEY JONATHAN LYN BROGDON
  WHOSE ADDRESS IS 2101 1st Avenue North, Pell City, AL 35125


  THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO
  YOU OR A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS
  DEMANDED IN THE COMPLAINT.
  TO ANY SHERIFF OR ANY PERSONNEL AUTHORIZED by the Alabama Rules of the Civil Procedure:
     You are hereby commanded to serve this summons and a copy of the complaint in this action upon the defendant

    Service by certified mail of this summons is initiated upon the written request of      GARDNER CLAYTON
    pursuant to the Alabama Rules of the Civil Procedure
  Date 11/8/2016 3:26:38 PM            /s/ BRIAN YORK
                                       Clerk/Register
                                       P O BOX 6137
                                       TALLADEGA, AL 35160


                                                /s/ JONATHAN LYN BROGDON
     Certified Mail is hereby requested
                                                Plaintiff's/Attorney's Signature

  RETURN ON SERVICE:
    Return receipt of certified mail received in this office on
     I certify that I personally delivered a copy of the Summons and Complaint to

                                  in                                               County, Alabama on
                                                                                                                   (Date)


  Date                                          Server's Signature                             Address of Server



  Type of Server                                Server's Printed Name

                                                                                               Phone Number of Server
                                                                  DOCUMENT 12
                    Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 30 of 619
State of Alabama                        SUMMONS               Case Number:
Unified Judicial System                  - CIVIL -
                                                                                        61-CV-2016-900361.00
Form C-34 Rev 6/88


                                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                   LG ELECTRONICS, INC., C/O KYU M. YU 201 JAMES RECORD ROAD, HUNTSVILLE, AL 35806
  NOTICE TO
  THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION
  TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN
  ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS
  COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE
  OPPOSING PARTY'S ATTORNEY JONATHAN LYN BROGDON
  WHOSE ADDRESS IS 2101 1st Avenue North, Pell City, AL 35125


  THE ANSWER MUST BE MAILED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO
  YOU OR A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS
  DEMANDED IN THE COMPLAINT.
  TO ANY SHERIFF OR ANY PERSONNEL AUTHORIZED by the Alabama Rules of the Civil Procedure:
     You are hereby commanded to serve this summons and a copy of the complaint in this action upon the defendant

    Service by certified mail of this summons is initiated upon the written request of      GARDNER CLAYTON
    pursuant to the Alabama Rules of the Civil Procedure
  Date 11/8/2016 3:26:38 PM            /s/ BRIAN YORK
                                       Clerk/Register
                                       P O BOX 6137
                                       TALLADEGA, AL 35160


                                                /s/ JONATHAN LYN BROGDON
     Certified Mail is hereby requested
                                                Plaintiff's/Attorney's Signature

  RETURN ON SERVICE:
    Return receipt of certified mail received in this office on
     I certify that I personally delivered a copy of the Summons and Complaint to

                                  in                                               County, Alabama on
                                                                                                                   (Date)


  Date                                          Server's Signature                             Address of Server



  Type of Server                                Server's Printed Name

                                                                                               Phone Number of Server
                          DOCUMENT 13
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 31 of 619
                          DOCUMENT 14
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 32 of 619
                                            DOCUMENT 15
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 33 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF NO SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                          The following matter was not served on 11/16/2016

                                    D001 LG ELECTRONICS, INC.
                                          Corresponding To
                                               OTHER
           ONLY THE AGENT FOR SERVICE CAN ACCEPT SERVICE ON AND INC. AND LLC.




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                         DOCUMENT 15
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 34 of 619


                                    AlaFile E-Notice




                                                                       61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                     NOTICE OF NO SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                       The following matter was not served on 11/16/2016

                                 D001 LG ELECTRONICS, INC.
                                       Corresponding To
                                            OTHER
          ONLY THE AGENT FOR SERVICE CAN ACCEPT SERVICE ON AND INC. AND LLC.




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                            DOCUMENT 16
                                                                                 ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3511/29/2016
                                                                  of 619 2:04 PM
                                                                                  61-CV-2016-900361.00
                                                                                   CIRCUIT COURT OF
                                                                             TALLADEGA COUNTY, ALABAMA
                                                                                  BRIAN YORK, CLERK
             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Civil Action No.: CV-2016-900361
                                               )
LG ELECTRONICS U.S.A., INC.,                   )
VAPOR’S SOURCE, CC’S TOBACCO                   )
and PACKAGE, and FICTITIOUS                    )
DEFENDANTS A THROUGH C,                        )
                                               )
       Defendants.                             )


                                    AMENDED COMPLAINT


       COMES NOW, the Plaintiff, Clayton Gardner, by and through the undersigned counsel

of record and hereby amends his Complaint, by changing the name of the Defendant previously

identified as LG Electronics U.S.A., Inc., to its correct name LG Chem, Ltd. The Plaintiff further

explicitly adopts and incorporates any and all facts, averments, counts and prayers for relief as set

forth in her Complaint as if fully set forth herein.

       Respectfully submitted on this the 29th day of November, 2016.


                                                       /s/Jonathan L. Brogdon
                                                       JONATHAN L. BROGDON (BRO211)
                                                       Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717
                                 DOCUMENT 16
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 36 of 619



                                         /s/Joey Stevens
                                         JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                             DOCUMENT 17
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 37 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following complaint was FILED on 11/29/2016 2:04:12 PM




     Notice Date:    11/29/2016 2:04:12 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 17
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 38 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 11/29/2016 2:04:12 PM




    Notice Date:    11/29/2016 2:04:12 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                             DOCUMENT 17
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 39 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following complaint was FILED on 11/29/2016 2:04:12 PM




     Notice Date:    11/29/2016 2:04:12 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 17
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 40 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 11/29/2016 2:04:12 PM




    Notice Date:    11/29/2016 2:04:12 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 17
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 41 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following complaint was FILED on 11/29/2016 2:04:12 PM




    Notice Date:    11/29/2016 2:04:12 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                           DOCUMENT 18
                                                                               ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 42 12/7/2016
                                                                  of 619 2:33 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil Action No.: CV-2016-900361
                                              )
LG CHEM, LTD,                                 )
VAPOR’S SOURCE, CC’S TOBACCO                  )
and PACKAGE, and FICTITIOUS                   )
DEFENDANTS A THROUGH C,                       )
                                              )
       Defendants.                            )


                        STIPULATION OF PRO TANTO DISMISSAL


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record, and pursuant to Alabama Rules of Civil Procedure Rule 41 (a)(1) hereby stipulates to the

voluntary dismissal, pro tanto, of LG Electronics USA, Inc., as a party Defendant in this matter.

As grounds therefore, Plaintiff states as follows:

       1.      That after filing the filing of the complaint Plaintiff discovered that LG Chem Ltd.

is the correct party Defendant and that LG Electronics USA, Inc., was not the correct party

Defendant.

       2.      Plaintiff has amended his complaint to reflect the correct name as being LG Chem

Limited.

       3.      That all other claims and counts shall remain pending against the remaining

Defendants.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff hereby stipulates to the pro tanto

dismissal of any claims against the entity previously identified as LG Electronics USA, Inc.

       Done this the 7th day of December, 2016.
                                 DOCUMENT 18
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 43 of 619




                                         /s/Jonathan L. Brogdon
                                         JONATHAN L. BROGDON (BRO211)



OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717



                                         /s/Joey Stevens
                                         JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                            DOCUMENT 19
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 44 of 619


                                       AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

              The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




     Notice Date:    12/7/2016 2:33:46 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                           DOCUMENT 19
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 45 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




    Notice Date:    12/7/2016 2:33:46 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
                                            DOCUMENT 19
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 46 of 619


                                       AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

              The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




     Notice Date:    12/7/2016 2:33:46 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                           DOCUMENT 19
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 47 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




    Notice Date:    12/7/2016 2:33:46 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
                                           DOCUMENT 19
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 48 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




    Notice Date:    12/7/2016 2:33:46 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
                                            DOCUMENT 19
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 49 of 619


                                       AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

              The following STIPULATION OF DISMISSAL was FILED on 12/7/2016 2:33:46 PM




     Notice Date:    12/7/2016 2:33:46 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                              DOCUMENT 20
                                                                                                                                ELECTRONICALLY FILED
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 50 12/7/2016
                                                                    of 619 4:50 PM
STATE OF ALABAMA            Revised 3/5/08             Case No.   61-CV-2016-900361.00
Unified Judicial System                                                                                                   CIRCUIT COURT OF
61-TALLADEGA                                                      District Court      Circuit Court                 TALLADEGA COUNTY, ALABAMA
                                                                                                             CV201690036100
                                                                                                                         BRIAN YORK, CLERK
                                                                                                CIVIL MOTION COVER SHEET
CLAYTON GARDNER V. LG ELECTRONICS, INC.                                            Name of Filing Party: C001 - GARDNER CLAYTON
ET AL

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 JONATHAN LYN BROGDON
 2101 1st Avenue North
 Pell City, AL 35125
Attorney Bar No.: BRO211

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation

      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         Stipulation of Pro Tanto Dismissal
                                                                                         pursuant to Rule Rule 41(a)(1)            (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ JONATHAN LYN BROGDON
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   12/7/2016 4:50:20 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                           DOCUMENT 21
                                                                               ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 51 12/7/2016
                                                                  of 619 4:50 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil Action No.: CV-2016-900361
                                              )
LG CHEM, LTD,                                 )
VAPOR’S SOURCE, CC’S TOBACCO                  )
and PACKAGE, and FICTITIOUS                   )
DEFENDANTS A THROUGH C,                       )
                                              )
       Defendants.                            )


                        STIPULATION OF PRO TANTO DISMISSAL


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record, and pursuant to Alabama Rules of Civil Procedure Rule 41 (a)(1) hereby stipulates to the

voluntary dismissal, pro tanto, of LG Electronics USA, Inc., as a party Defendant in this matter.

As grounds therefore, Plaintiff states as follows:

       1.      That after filing the filing of the complaint Plaintiff discovered that LG Chem Ltd.

is the correct party Defendant and that LG Electronics USA, Inc., was not the correct party

Defendant.

       2.      Plaintiff has amended his complaint to reflect the correct name as being LG Chem

Limited.

       3.      That all other claims and counts shall remain pending against the remaining

Defendants.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff hereby stipulates to the pro tanto

dismissal of any claims against the entity previously identified as LG Electronics USA, Inc.

       Done this the 7th day of December, 2016.
                                 DOCUMENT 21
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 52 of 619




                                         /s/Jonathan L. Brogdon
                                         JONATHAN L. BROGDON (BRO211)



OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717



                                         /s/Joey Stevens
                                         JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                             DOCUMENT 22
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 53 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 12/7/2016 4:50:59 PM

                                      C001 GARDNER CLAYTON
                             STIPULATION OF PRO TANTO DISMISSAL
                                  [Filer: BROGDON JONATHAN LYN]


     Notice Date:    12/7/2016 4:50:59 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 54 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                             DOCUMENT 22
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 55 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 12/7/2016 4:50:59 PM

                                      C001 GARDNER CLAYTON
                             STIPULATION OF PRO TANTO DISMISSAL
                                  [Filer: BROGDON JONATHAN LYN]


     Notice Date:    12/7/2016 4:50:59 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 56 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 57 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                             DOCUMENT 22
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 58 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 12/7/2016 4:50:59 PM

                                      C001 GARDNER CLAYTON
                             STIPULATION OF PRO TANTO DISMISSAL
                                  [Filer: BROGDON JONATHAN LYN]


     Notice Date:    12/7/2016 4:50:59 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 59 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                             DOCUMENT 22
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 60 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 12/7/2016 4:50:59 PM

                                      C001 GARDNER CLAYTON
                             STIPULATION OF PRO TANTO DISMISSAL
                                  [Filer: BROGDON JONATHAN LYN]


     Notice Date:    12/7/2016 4:50:59 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 61 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 22
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 62 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 12/7/2016 4:50:59 PM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    12/7/2016 4:50:59 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                           DOCUMENT 23
                                                         ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 63 12/9/2016
                                                            of 619 9:12 AM
                                                           61-CV-2016-900361.00
                                                            CIRCUIT COURT OF
                                                      TALLADEGA COUNTY, ALABAMA
                                                           BRIAN YORK, CLERK
                          DOCUMENT 23
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 64 of 619
                                                DOCUMENT 24
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 65 of 619


                                          AlaFile E-Notice




                                                                              61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                    A court action was entered in the above case on 12/9/2016 9:12:47 AM


                                                  ORDER
                                                   [Filer: ]

     Disposition:     GRANTED
     Judge:           JMK

     Notice Date:     12/9/2016 9:12:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                        256-761-2102
                                                                              brian.york@alacourt.gov
                                               DOCUMENT 24
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 66 of 619


                                         AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                             Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                       NOTICE OF COURT ACTION
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                   A court action was entered in the above case on 12/9/2016 9:12:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JMK

    Notice Date:     12/9/2016 9:12:47 AM




                                                                                 BRIAN YORK
                                                                        CIRCUIT COURT CLERK
                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                 P O BOX 6137
                                                                         TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                               DOCUMENT 24
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 67 of 619


                                         AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                             Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                       NOTICE OF COURT ACTION
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                   A court action was entered in the above case on 12/9/2016 9:12:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JMK

    Notice Date:     12/9/2016 9:12:47 AM




                                                                                 BRIAN YORK
                                                                        CIRCUIT COURT CLERK
                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                 P O BOX 6137
                                                                         TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                                DOCUMENT 24
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 68 of 619


                                          AlaFile E-Notice




                                                                              61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                        NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                    A court action was entered in the above case on 12/9/2016 9:12:47 AM


                                                  ORDER
                                                   [Filer: ]

     Disposition:     GRANTED
     Judge:           JMK

     Notice Date:     12/9/2016 9:12:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                        256-761-2102
                                                                              brian.york@alacourt.gov
                                               DOCUMENT 24
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 69 of 619


                                         AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                             Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                       NOTICE OF COURT ACTION
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                   A court action was entered in the above case on 12/9/2016 9:12:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           JMK

    Notice Date:     12/9/2016 9:12:47 AM




                                                                                 BRIAN YORK
                                                                        CIRCUIT COURT CLERK
                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                 P O BOX 6137
                                                                         TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                          DOCUMENT 25
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 70 of 619
                                            DOCUMENT 26
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 71 of 619


                                      AlaFile E-Notice




                                                                           61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                            The following matter was served on 12/6/2016

                                      D002 VAPOR'S SOURCE
                                         Corresponding To
                                      SERVED PERSONALLY




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
                                         DOCUMENT 26
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 72 of 619


                                   AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                         The following matter was served on 12/6/2016

                                   D002 VAPOR'S SOURCE
                                      Corresponding To
                                   SERVED PERSONALLY




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 27
                                                                                 ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 73 1/11/2017
                                                                  of 619 3:30 PM
                                                                                  61-CV-2016-900361.00
                                                                                   CIRCUIT COURT OF
                                                                             TALLADEGA COUNTY, ALABAMA
                                                                                  BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )                       DEFENDANT DEMANDS TRIAL
CC’S TOBACCO and PACKAGE; et al., )                   BY STRUCK JURY
                                  )
          Defendants.             )


                                            ANSWER

       COMES NOW the defendant, designated by plaintiff as VAPER’S SOURCE, by and

through the undersigned counsel of record in the above-styled cause of action, pursuant to the

Alabama Rules of Civil Procedure and for answer to plaintiff's Complaint states as follows:

                         DEFENSES AND AFFIRMATIVE DEFENSES

       Discovery and investigation may reveal that any one or more of the following defenses

should be available to defendant in this matter. Defendant therefore asserts said defense in order to

preserve its right to assert them. Upon completion of discovery, and if the facts warrant, defendant

may withdraw any of these defenses as may be appropriate. Further, defendant reserves the right to

amend this answer to assert additional defenses, cross claims, third-party claims and other claims

and defenses as discovery proceeds. Further answering and by way of defense and affirmative

defense, defendant states as follows:

                         RESPONSES TO INDIVIDUAL AVERMENTS

       1.      This defendant is unable to admit or deny the averments contained in paragraph 1 of

plaintiff’s Complaint.
                                          DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 74 of 619



       2.      This defendant is unable to admit or deny the averments contained in paragraph 2 of

plaintiff’s Complaint.

       3.      Admit.

       4.      This defendant is unable to admit or deny the averments contained in paragraph 4 of

plaintiff’s Complaint.

       5.      As no allegations are asserted, no response is necessary.

       6.      This defendant is unable to admit or deny the averments contained in paragraph 6 of

plaintiff’s Complaint.

       7.      Denied.

       8.      This defendant is unable to admit or deny the averments contained in paragraph 8 of

plaintiff’s Complaint.

       9.      This defendant is unable to admit or deny the averments contained in paragraph 9 of

plaintiff’s Complaint.

       10.     This defendant is unable to admit or deny the averments contained in paragraph 10

of plaintiff’s Complaint.

       11.     This defendant is unable to admit or deny the averments contained in paragraph 11

of plaintiff’s Complaint.

       12.     Defendant readmits and reavers responses to paragraphs 1 - 11 above.

       13.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

       14.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

       15.     Denied.
                                           DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 75 of 619



       16.     Defendant readmits and reavers responses to paragraphs 1 - 15 above.

       17.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

       18.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

       19.     Denied.

       20.     Defendant readmits and reavers responses to paragraphs 1 - 19 above.

       21.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

       22.     Insofar as any allegations are asserted against this defendant, the same are denied and

strict proof is demanded thereof.

                                    AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

       The plaintiff’s Complaint, or some of the claims asserted therein, fails to state a claim against

this defendant upon which relief can be granted.

                                       SECOND DEFENSE

       This Defendant avers that it is not guilty of the matters and things alleged in Plaintiff's

Complaint and demands strict proof thereof.

                                        THIRD DEFENSE

       This Defendant says the Plaintiff was guilty of negligence on said occasion and said

negligence proximately contributed to cause his alleged injuries and damages.

                                       FOURTH DEFENSE

       For that on the occasion complained of Plaintiff assumed the risk of his injuries with
                                           DOCUMENT 27
        Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 76 of 619



knowledge of the dangers involved in the act that he was performing at the time of the said injuries.

                                        FIFTH DEFENSE

        Said Defendant pleads the statute of limitations.

                                        SIXTH DEFENSE

        For that there is no causal connection or relationship between any alleged negligence or

defect on the part of the Defendant and Plaintiff's injuries or damages.

                                      SEVENTH DEFENSE

        Defendant pleads the affirmative defense of implied contractual indemnity.

                                      EIGHTH DEFENSE

        This defendant avers that the accident complained of was the result of an "efficient

intervening cause" and not proximately caused by any alleged negligence on the part of this

defendant.

                                       NINTH DEFENSE

        Plaintiff’s failure to warn claims are subsumed by his AEMLD claims.

                                       TENTH DEFENSE

        There is a lack of causal connection between any action or inaction by Defendant and

Plaintiff’s injuries, if any.

                                     ELEVENTH DEFENSE

        Defendant received the product in question in a defective condition.

                                     TWELFTH DEFENSE

        Defendant did not contribute to the alleged defective condition of the product.

                                   THIRTEENTH DEFENSE

        Defendant had neither knowledge of the alleged defective condition at issue nor an
                                          DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 77 of 619



opportunity to inspect the product that was superior to the knowledge or opportunity of Plaintiff.

                                  FOURTEENTH DEFENSE

       There is no evidence Defendant placed an unreasonably dangerous product into the stream

of commerce.

                                    FIFTEENTH DEFENSE

       Defendant acted as a reasonably prudent distributor in a similar situation.

                                    SIXTEENTH DEFENSE

       This defendant avers that if it actually sold and/or distributed the product as alleged, it is

immune from any liability by virtue of Ala. Code §6-5-521.

                                 SEVENTEENTH DEFENSE

       There is a lack of privity between Plaintiff and Defendant.

                                  EIGHTEENTH DEFENSE

       Plaintiff did not give proper notice to Defendant as required by Alabama Code § 7-2-607(3).

                                   NINETEENTH DEFENSE

       Plaintiff is not entitled to punitive damages because Defendant did not know and had no way

of knowing about any alleged product defect.

                                   TWENTIETH DEFENSE

       Plaintiff has an adequate remedy available at law and it is therefore not entitled to any

equitable remedies, including recovery under a theory involving constructive trust or unjust

enrichment.

                                 TWENTY-FIRST DEFENSE

       The Plaintiff's Complaint, and each count thereof, to the extent that it seeks exemplary or

punitive damages, violates this Defendant's right to procedural due process under the Fourteenth
                                           DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 78 of 619



Amendment of the Constitution of the United States and under the Constitution of the State of

Alabama, and therefore fails to state a cause of action under which either punitive or exemplary

damages can be awarded.

                                TWENTY-SECOND DEFENSE

       The Plaintiff's Complaint, and each count thereof, to the extent that it seeks punitive or

exemplary damages, violates this Defendant's right to protection from "excessive fines" as provided

in the Eighth Amendment of the Constitution of the United States and Article I, Section 15 of the

Constitution of the State of Alabama, and violates this defendant's right to substantive due process

as provided in the Fifth Amendment and Fourteenth Amendment of the United States Constitution

and as provided in the Constitution of the State of Alabama, and therefore fails to state a cause of

action supporting the punitive or exemplary damages claimed.

                                 TWENTY-THIRD DEFENSE

       Defendant avers that the Complaint fails to state a claim upon which punitive damages may

be awarded to the Plaintiff.

                                TWENTY-FOURTH DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the constitutional safeguards provided to the Defendant under the Constitution of the

State of Alabama.

                                  TWENTY-FIFTH DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the constitutional safeguards provided to Defendant under the Constitution of the United

States of America.
                                            DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 79 of 619



                                  TWENTY-SIXTH DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the constitutional safeguards provided to Defendant under the Due Process Clause of the

Fourteenth Amendment of the Constitution of the United States of America in that punitive damages

are vague and are not rationally related to the legitimate government interests.

                                TWENTY-SEVENTH DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this cause will be

violative of Article I, Section 6 of the Constitution of the State of Alabama which provides that no

person all be deprived of life, liberty, or property except by due process of law, in that punitive

damages are vague and are not rationally related to legitimate government interests.

                                 TWENTY-EIGHTH DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the procedural safeguards provided to Defendant under the Sixth Amendment to the

Constitution of the United States in that punitive damages are penal in nature and consequently

Defendant is entitled to the same procedural safeguards accorded to criminal defendants.

                                  TWENTY-NINTH DEFENSE

       It is violative of the self-incrimination clause of the Fifth Amendment to the Constitution of

the United States of America to impose against this Defendant punitive damages, which are penal

in nature, yet compel Defendant to disclose potentially incriminating documents and evidence.

                                     THIRTIETH DEFENSE

       It is violative of the self-incrimination clause of Article I, Section 6 of the Constitution of the

State of Alabama to impose against this defendant punitive damages, which are penal in nature, yet

compel Defendant to disclose potentially incriminating documents and evidence.
                                           DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 80 of 619



                                   THIRTY-FIRST DEFENSE

       It is violative of the rights guaranteed by the Constitution of the United States of America

and the Constitution of the State of Alabama to impose punitive damages against this Defendant

which are penal in nature.

                                  THIRTY-SECOND DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the Eighth Amendment of the Constitution of the United States in that said damages

would be an excessive fine in violation of the Excessive Fines Clause of the Eight Amendment to

the United States Constitution.

                                  THIRTY-THIRD DEFENSE

       Defendant avers that any award of punitive damages to the Plaintiff in this case will be

violative of the Due Process Clause of the Fourteenth Amendment of the Constitution of the Unites

States in that it would provide to the Plaintiff in excess of the amount determined to be appropriate

under the formula adopted by the Alabama Legislature in 1981 in §27-1-17, Code of Alabama 1975,

as amended.

                                  THIRTY-FOURTH DEFENSE

       Defendant avers that any punitive damages award would be subject to the limitations and

restrictions as set forth in Ala. Code §6-11-21 (1975).

                                  THIRTY-FIFTH DEFENSE

       The Defendant says that the alleged defective product was misused after it left the control

of the Defendant.

                                  THIRTY-SIXTH DEFENSE

       Defendant contests the damages complained of by plaintiff.
                                          DOCUMENT 27
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 81 of 619



                                THIRTY-SEVENTH DEFENSE

       Said Defendant reserves the right to amend its Answer until all discovery has been

completed.

                   TRIAL BY STRUCK JURY IS HEREBY DEMANDED



                                              Respectfully submitted,



                                               s/A. Joe Peddy
                                              A. Joe Peddy
                                              SMITH, SPIRES, PEDDY,
                                              HAMILTON & COLEMAN, P.C.
                                              Suite 200
                                              2015 Second Avenue North
                                              Birmingham, Alabama 35203
                                              Telephone: (205) 251-5885
                                              Fax: (205) 251-8642
                                              PED002
                                              ajp@ssp-law.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 11th day of January, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125
                                               s/A. Joe Peddy
                                              Of Counsel
                                           DOCUMENT 28
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 82 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 1/11/2017 3:30:19 PM




    Notice Date:    1/11/2017 3:30:19 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                           DOCUMENT 28
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 83 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 1/11/2017 3:30:19 PM




    Notice Date:    1/11/2017 3:30:19 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                            DOCUMENT 28
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 84 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: VAPOR'S SOURCE (PRO SE)
    7268 GADSDEN HIGHWAY
    SUITE 104
    TRUSSVILLE, AL, 35173-0000




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following answer was FILED on 1/11/2017 3:30:19 PM




     Notice Date:    1/11/2017 3:30:19 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 28
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 85 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 1/11/2017 3:30:19 PM




    Notice Date:    1/11/2017 3:30:19 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                            DOCUMENT 28
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 86 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following answer was FILED on 1/11/2017 3:30:19 PM




     Notice Date:    1/11/2017 3:30:19 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 28
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 87 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 1/11/2017 3:30:19 PM




    Notice Date:    1/11/2017 3:30:19 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                          DOCUMENT 29
                                                                                ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 88 1/24/2017
                                                                  of 619 2:30 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK

          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA


CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                  CIVIL ACTION NO.:
                                  )                  CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


                                 NOTICE OF APPEARANCE


       COMES NOW the undersigned, Clarence Rivers, IV, of the law firm of Smith, Spires, Peddy,

Hamilton & Coleman, P.C., and hereby gives notice of his appearance as additional counsel of record

for the Defendant, Vapor’s Source.

                                             Respectfully submitted,

                                             /s/Clarence Rivers, IV
                                             Clarence Rivers, IV (RIV010)

                                             /s/A. Joe Peddy
                                             A. Joe Peddy (PED002)
                                             Smith, Spires, Peddy, Hamilton & Coleman, P.C.
                                             2015 Second Avenue North, Suite 200
                                             Birmingham, Alabama 35203
                                             Telephone: (205) 251-5885
                                             ajp@ssp-law.com
                                             chip@ssp-law.com
                                          DOCUMENT 29
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 89 of 619



                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 24th day of January, 2017:

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125

                                              /s/Clarence Rivers, IV
                                              Of Counsel
                                           DOCUMENT 30
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 90 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: CLARENCE RIVERS IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




    Notice Date:    1/24/2017 2:30:15 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                           DOCUMENT 30
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 91 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




    Notice Date:    1/24/2017 2:30:15 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                           DOCUMENT 30
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 92 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




    Notice Date:    1/24/2017 2:30:15 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                            DOCUMENT 30
            Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 93 of 619


                                       AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

               The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




     Notice Date:    1/24/2017 2:30:15 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
                                           DOCUMENT 30
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 94 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




    Notice Date:    1/24/2017 2:30:15 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                           DOCUMENT 30
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 95 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 1/24/2017 2:30:15 PM




    Notice Date:    1/24/2017 2:30:15 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                      DOCUMENT 31
                                                                          ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 96 2/13/2017
                                                                 of 619 1:56 PM
                                                                            61-CV-2016-900361.00
                                                                             CIRCUIT COURT OF
                                                                       TALLADEGA COUNTY, ALABAMA
                                                                            BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )             CIVIL ACTION NO.:
                                  )             CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                      NOTICE OF SERVICE OF DOCUMENTS

      TO:           Circuit Court Clerk of Talladega County, AL

        PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant:

             ()     Interrogatories
             ()     Answers to Interrogatories
             ()     Request for Production of Documents
             ()     Responses to Request for Production of Documents
             ()     Request for Admissions
             ()     Response to Request for Admissions
             (X )   Notice of Taking Deposition of Plaintiff
             ( )    Other:

                                         Respectfully submitted,


                                          s/ A. JOE PEDDY
                                         A. JOE PEDDY (PED002)
                                         SMITH, SPIRES & PEDDY, P.C.
                                         Suite 200
                                         2015 Second Avenue North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 251-5885
                                         Fax: (205) 251-8642
                                         ajp@ssp-law.com
                                          DOCUMENT 31
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 97 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                          DOCUMENT 32
                                                                                ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 98 2/13/2017
                                                                  of 619 1:56 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                  CIVIL ACTION NO.:
                                  )                  CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                            NOTICE OF TAKING DEPOSITION

               TO:    Jonathan L. Brogdon
                      Church Brogdon
                      2101 1st Avenue North
                      Pell City, AL 35125

                      Joey Stevens
                      The Law Office of Joey Stevens
                      2101 1st Avenue North
                      Pell City, AL 35125

        PLEASE TAKE NOTICE that at the time, date and place indicated below the Defendant
will take the testimony by deposition upon oral examination of that party named. This oral
examination will be conducted pursuant to Rules 26-37, inclusive, of the Alabama Rules of Civil
Procedure for the purpose of discovery or for use as evidence in this action or both purposes and
shall be taken before a Notary Public, or before some other officer authorized by law to administer
oaths under the laws of the State of Alabama. This said examination will continue from time to time
until completed. You are invited to attend and cross-examine.

       DATE:                  To Be Determined

       TIME:                  To Be Determined

       DEPONENT:              CLAYTON GARDNER

       PLACE OF TAKING DEPOSITION:                   Smith, Spires & Peddy, P. C.
                                                     2015 Second Avenue North
                                                     Suite 200
                                                     Birmingham, AL 35203
                                          DOCUMENT 32
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 99 of 619



   The deponent is asked to bring with him for inspection and/or copying the documents listed
below:

       1.      Copies of any and all medical bills or records, hospital bills or records, emergency
rescue agencies, prescription medication records, or any other healthcare provider pertaining to the
injuries allegedly sustained which made the basis of this lawsuit;

      2.      Copies of any and all letters, notes, memoranda, etc., to Defendant from you and/or
any other person acting on your behalf;

      3.       Copies of any and all photographs and/or video recordings taken at the scene of the
incident, copies of any and all statements, whether written, recorded, or otherwise, of any and all
witnesses;

       4.     Copies of any photographs and/or video recordings depicting the Plaintiff’s alleged
injuries;

      5.      Copies of any photographs and/or video recordings of the scene where the alleged
accident occurred;

      6.      Copies of any and all documents which Plaintiff intends to use at trial; and

       7.      Copies of any and all records from any agency regarding any specific investigation
regarding the incident made the basis of Plaintiff’s Complaint.


                                              Respectfully submitted,

                                              /s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:

SMITH, SPIRES & PEDDY, P.C.
Suite 200
2015 Second Avenue North
Birmingham, Alabama 35203
(205) 251-5885
(205) 251-8642 (fax)
ajp@ssp-law.com
                                          DOCUMENT 32
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 100 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125


                                              /s/ A. JOE PEDDY
                                              OF COUNSEL
                                           DOCUMENT 33
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 101 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:56:30 PM




    Notice Date:    2/13/2017 1:56:30 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 33
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 102 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:56:30 PM




    Notice Date:    2/13/2017 1:56:30 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 33
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 103 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:56:30 PM




    Notice Date:    2/13/2017 1:56:30 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 33
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 104 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 2/13/2017 1:56:30 PM




     Notice Date:    2/13/2017 1:56:30 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                           DOCUMENT 33
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 105 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:56:30 PM




    Notice Date:    2/13/2017 1:56:30 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 33
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 106 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:56:30 PM




    Notice Date:    2/13/2017 1:56:30 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                      DOCUMENT 34
                                                                       ELECTRONICALLY FILED
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1072/13/2017
                                                                 of 619 1:58 PM
                                                                        61-CV-2016-900361.00
                                                                         CIRCUIT COURT OF
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                        BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )             CIVIL ACTION NO.:
                                  )             CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                      NOTICE OF SERVICE OF DOCUMENTS

      TO:           Circuit Court Clerk of Talladega County, AL

        PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant:

             ()     Interrogatories
             ()     Answers to Interrogatories
             ()     Request for Production of Documents
             ()     Responses to Request for Production of Documents
             ()     Request for Admissions
             ()     Response to Request for Admissions
             ()     Notice of Taking Deposition
             (X )   Other: Notice of Intent to Serve Subpoenas on Non-Parties.

                                         Respectfully submitted,


                                          s/ A. JOE PEDDY
                                         A. JOE PEDDY (PED002)
                                         SMITH, SPIRES & PEDDY, P.C.
                                         Suite 200
                                         2015 Second Avenue North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 251-5885
                                         Fax: (205) 251-8642
                                         ajp@ssp-law.com
                                          DOCUMENT 34
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 108 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                           DOCUMENT 35
                                                                                  ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1092/13/2017
                                                                  of 619 1:58 PM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                                                                   BRIAN YORK, CLERK
           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

          NOTICE OF INTENT TO SERVE SUBPOENAS ON A NON-PARTIES

        Take notice that upon the expiration of fifteen (15) days (or such other time as the Court has
allowed) from the date of service of this notice the Defendant in this cause will apply to the Clerk
of this Court for issuance of the attached subpoenas directed to the below who are not a party to this
matter:

               Custodian of Records
               Citizens Baptist Medical Center - Talladega
               604 Stone Avenue
               Talladega, AL 35160

               Custodian of Records
               Blue Cross and Blue Shield of Alabama
               450 Riverchase Parkway East
               Birmingham, AL 35244

               Custodian of Records
               Northside Medical Associates
               70 Plaza Drive
               Pell City, AL 35125

                                               Respectfully submitted,


                                                s/ A. JOE PEDDY
                                               A. JOE PEDDY (PED002)
                                               SMITH, SPIRES & PEDDY, P.C.
                                               Suite 200
                                               2015 Second Avenue North
                                               Birmingham, Alabama 35203
                                          DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 110 of 619



                                              Telephone: (205) 251-5885
                                              Fax: (205) 251-8642
                                              ajp@ssp-law.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                         DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 111 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Blue Cross and Blue Shield of Alabama
              450 Riverchase Parkway East
              Birmingham, AL 35244

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, date of injury:
       07/03/2016. This should include, but not be limited to, any and all records
       regarding medical lien and/or subrogation interest, insurance policies, claims
       made, recorded or written statements, accident and/or incident reports,
       photographs, proof of loss, any and all records of medical/pharmaceutical
       payments made by Blue Cross and Blue Shield of AL, on behalf of Mr. Gardner,
       and all other written information.

    THIS SUBPOENA IS ONGOING FOR A PERIOD THROUGH THE END AND
COMPLETION OF THIS LITIGATION.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:
                                            DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 112 of 619



       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena
                                           DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 113 of 619



                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 114 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Citizens Baptist Medical Center - Talladega
              604 Stone Avenue
              Talladega, AL 35160

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 115 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 116 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 117 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Northside Medical Associates
              70 Plaza Drive
              Pell City, AL 35125

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 118 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 35
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 119 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                           DOCUMENT 36
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 120 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:58:12 PM




    Notice Date:    2/13/2017 1:58:12 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 36
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 121 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:58:12 PM




    Notice Date:    2/13/2017 1:58:12 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 36
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 122 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:58:12 PM




    Notice Date:    2/13/2017 1:58:12 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 36
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 123 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 2/13/2017 1:58:12 PM




     Notice Date:    2/13/2017 1:58:12 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                           DOCUMENT 36
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 124 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:58:12 PM




    Notice Date:    2/13/2017 1:58:12 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 36
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 125 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 1:58:12 PM




    Notice Date:    2/13/2017 1:58:12 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                                                              DOCUMENT 37
                                                                                                                                ELECTRONICALLY FILED
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1262/13/2017
                                                                     of 619 2:01 PM
STATE OF ALABAMA             Revised 3/5/08             Case No.  61-CV-2016-900361.00
Unified Judicial System                                                                                                   CIRCUIT COURT OF
61-TALLADEGA                                                      District Court      Circuit Court                 TALLADEGA COUNTY, ALABAMA
                                                                                                             CV201690036100
                                                                                                                         BRIAN YORK, CLERK
                                                                                                CIVIL MOTION COVER SHEET
CLAYTON GARDNER V. LG ELECTRONICS, INC.                                            Name of Filing Party: D002 - VAPOR'S SOURCE
ET AL

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                      Oral Arguments Requested
 ALBRY JOE PEDDY MR.
 2015 SECOND AVENUE NORTH, SUITE 200
 BIRMIGHAM, AL 35203
Attorney Bar No.: PED002

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                              Add Party
      Joinder in Other Party's Dispositive Motion                                            Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                      Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                               Compel
      Judgment on the Pleadings ($50.00)                                                     Consolidation

      Motion to Dismiss, or in the Alternative                                               Continue
      SummaryJudgment($50.00)                                                                Deposition
      Renewed Dispositive Motion(Summary                                                     Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                           Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                             Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                             Extension of Time
      Motion to Intervene ($297.00)
                                                                                             In Limine
      Other
                                                                                             Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                             More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                          Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                 New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                             Objection of Exemptions Claimed
      Local Court Costs $               0                                                    Pendente Lite
                                                                                             Plaintiff's Motion to Dismiss
                                                                                             Preliminary Injunction
                                                                                             Protective Order
                                                                                             Quash
                                                                                             Release from Stay of Execution
                                                                                             Sanctions
                                                                                             Sever
                                                                                             Special Practice in Alabama
                                                                                             Stay
                                                                                             Strike
                                                                                             Supplement to Pending Motion
                                                                                             Vacate or Modify
                                                                                             Withdraw
                                                                                            Other         Motion for HIPAA Order
                                                                                          pursuant to Rule n/a                     (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ ALBRY JOE PEDDY MR.
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   2/13/2017 1:59:06 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                          DOCUMENT 38
                                                                                ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1272/13/2017
                                                                  of 619 2:01 PM
                                                                                 61-CV-2016-900361.00
                                                                                  CIRCUIT COURT OF
                                                                            TALLADEGA COUNTY, ALABAMA
                                                                                 BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )                       ORAL ARGUMENT
CC’S TOBACCO and PACKAGE; et al., )                   NOT REQUESTED
                                  )
          Defendants.             )

                         MOTION FOR ENTRY OF HIPAA ORDER

       COMES NOW the Defendant, VAPER’S SOURCE, by and through their undersigned

counsel of record, and respectfully requests that this Honorable Court issue an Order requiring all

health care providers, health plan administrators and other individuals who may be in possession of

health information that is protected by the privacy regulations issued pursuant to the Health

Insurance Portability and Accountability Act of 1996 (HIPAA), to produce said information. As

grounds for said motion, Defendant states as follows:

       1.      That recent privacy regulations issued pursuant to HIPAA have set many new

requirements in place which must be met before certain custodians of health information can disclose

said information.

       2.      That, due to the new requirements, subpoenas and subpoenas duces tecums now

issued in litigation matters are being met with resistance and/or delay.

       3.      That the new privacy regulations issued pursuant to HIPAA have caused a great deal

of confusion and uncertainty as to what can and cannot be produced in response to a subpoena

request.

       4.      That the issuance of the Order (attached hereto as Exhibit “A”) will have the effect
                                          DOCUMENT 38
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 128 of 619



of minimizing any uncertainty and confusion, and allow litigation to proceed without unnecessary

delay.

         WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests this

Honorable Court for Entry of a HIPAA Order for the grounds stated above.


                                              Respectfully submitted,

                                              s/A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North, Suite 200
Birmingham, Alabama 35203
Telephone: (205) 251-5885
Facsimile: (205) 251-8642
E-mail: ajp@ssp-law.com


                           ORAL ARGUMENT NOT REQUESTED

                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125

                                              s/A. JOE PEDDY
                                              OF COUNSEL
                           DOCUMENT 38
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 129 of 619




            EXHIBIT A
                                           DOCUMENT 38
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 130 of 619



           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                    CIVIL ACTION NO.:
                                  )                    CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                              HIPAA ORDER IN CIVIL ACTION

         Upon compliance with Alabama law, the attorneys for the parties and/or pro se parties to this
lawsuit are permitted to obtain all health information, including charges therefor, relating to any
Individual who is a party to this case, or any decedent or other real party in interest, represented by
an executor, administrator, guardian, next friend, bailee or trustee. This Order neither broadens nor
restricts any party’s ability to conduct discovery pursuant to Alabama law, sole purpose hereof being
only to permit compliance with the Health Insurance Portability and Accountability Act of 1996
(HIPAA).

       This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at deposition or trial to
disclose Protected Health Information in response to such request or subpoena. The Court
Order is intended to authorize such disclosures under Section 164.512(e)(1) of the privacy
regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996
(HIPAA).

       Nothing in this Order shall be deemed to relieve any party or attorney of the requirements of
the Alabama Rules of Civil Procedure. Nothing in this Order permits disclosure of confidential
communications, made for the purposes of diagnosis or treatment of a patient’s mental or emotional
condition, including alcohol or drug addiction, among the patient, the patient’s psychotherapist, and
persons who are participating in the diagnosis or treatment under the direction of the psychotherapist,
including members of the patient’s family. Nothing in this Order permits disclosure of records or
information relating to HIV testing or sexually transmitted disease.

        Nothing in this Order shall be construed to authorize any party or any attorney for any party
to release, exchange, submit or share any Protected Health Information with any other person or any
other entity, other than agent or employee of the attorney or party. This Order prohibits the parties
from using or disclosing the Protected Health Information for any purpose other than this litigation
or proceedings.
                                           DOCUMENT 38
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 131 of 619



        At the conclusion of this action and at the written request on an Individual whose Protected
Health Information has been disclosed, or such Individual’s authorized representative, all recipients
of the Protected Health Information shall return to the requesting party the documents and all copies
thereof containing Protected Health Information received by them pursuant to this Order, except that
Protected Health Information, which is included in insurance claim files and law firm litigation files,
may be retained to allow compliance to the extent and for the period that such retention is required
by Alabama insurance laws and the Alabama State Bar rules and regulations.


       DONE AND ORDERED this the _______ day of ______________________, 2017.


                                               _________________________________________
                                                               Judge
                                                DOCUMENT 39
                                                                                            ELECTRONICALLY FILED
 Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1322/13/2017
                                                             of 619 2:01 PM
                                                                                            61-CV-2016-900361.00
                                                                                             CIRCUIT COURT OF
                                                                                       TALLADEGA COUNTY, ALABAMA
                                                                                            BRIAN YORK, CLERK

              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                               TALLADEGA DIVISION

GARDNER CLAYTON                                       )
                                   Plaintiff,         )
                                                      )
                    V.                                )             Case No.: CV-2016-900361.00
                                                      )
LG ELECTRONICS, INC.,                                 )
VAPOR'S SOURCE,                                       )
CC'S TOBACCO & PACKAGE,                               )
                      Defendants.                     )




                                                                R
                                                          DE
                                                HIPAA Order


                                                   OR
                                 HIPAA ORDER IN CIVIL ACTION
                                           ED

Upon compliance with Alabama law, the attorneys for the parties and/or pro se parties to this lawsuit
are permitted to obtain all health information, including charges therefor, relating to any Individual who is
a party to this case, or any decedent or other real party in interest, represented by an executor,
                                   OS



administrator, guardian, next friend, bailee or trustee. This Order neither broadens nor restricts any
party’s ability to conduct discovery pursuant to Alabama law, sole purpose hereof being only to permit
compliance with the Health Insurance Portability and Accountability Act of 1996 (HIPAA).
                        OP




 This Court Order authorizes any third-party who is provided with a subpoena requesting the
production of documents or commanding attendance at deposition or trial to disclose Protected Health
                      PR




Information in response to such request or subpoena. The Court Order is intended to authorize such
disclosures under Section 164.512(e)(1) of the privacy regulations issued pursuant to the Health
Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the requirements of the
Alabama Rules of Civil Procedure. Nothing in this Order permits disclosure of confidential
communications, made for the purposes of diagnosis or treatment of a patient’s mental or emotional
condition, including alcohol or drug addiction, among the patient, the patient’s psychotherapist, and
persons who are participating in the diagnosis or treatment under the direction of the psychotherapist,
including members of the patient’s family. Nothing in this Order permits disclosure of records or
information relating to HIV testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney for any party to release,
exchange, submit or share any Protected Health Information with any other person or any other entity,
other than agent or employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this litigation or proceedings.

At the conclusion of this action and at the written request on an Individual whose Protected Health
Information has been disclosed, or such Individual’s authorized representative, all recipients of the
Protected Health Information shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this Order, except that Protected
                                             DOCUMENT 39
 Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 133 of 619


Health Information, which is included in insurance claim files and law firm litigation files, may be retained
to allow compliance to the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.




DONE this[To be filled by the Judge].
                                                      /s/[To be filled by the Judge]

                                                      CIRCUIT JUDGE




                                                                 R
                                                          DE
                                                  OR
                                          ED
                                   OS
                        OP
                      PR
                                            DOCUMENT 40
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 134 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 2/13/2017 2:02:00 PM

                                      D002 VAPOR'S SOURCE
                                   MOTION FOR HIPAA ORDER
                                     [Filer: PEDDY ALBRY JOE]


    Notice Date:    2/13/2017 2:02:00 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 40
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 135 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 2/13/2017 2:02:00 PM

                                      D002 VAPOR'S SOURCE
                                    MOTION FOR HIPAA ORDER
                                     [Filer: PEDDY ALBRY JOE]


    Notice Date:    2/13/2017 2:02:00 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 40
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 136 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 2/13/2017 2:02:00 PM

                                      D002 VAPOR'S SOURCE
                                   MOTION FOR HIPAA ORDER
                                     [Filer: PEDDY ALBRY JOE]


    Notice Date:    2/13/2017 2:02:00 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                             DOCUMENT 40
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 137 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 2/13/2017 2:02:00 PM

                                       D002 VAPOR'S SOURCE
                                    MOTION FOR HIPAA ORDER
                                      [Filer: PEDDY ALBRY JOE]


     Notice Date:    2/13/2017 2:02:00 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 40
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 138 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 2/13/2017 2:02:00 PM

                                      D002 VAPOR'S SOURCE
                                   MOTION FOR HIPAA ORDER
                                     [Filer: PEDDY ALBRY JOE]


    Notice Date:    2/13/2017 2:02:00 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                            DOCUMENT 40
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 139 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 2/13/2017 2:02:00 PM

                                      D002 VAPOR'S SOURCE
                                   MOTION FOR HIPAA ORDER
                                     [Filer: PEDDY ALBRY JOE]


    Notice Date:    2/13/2017 2:02:00 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                       DOCUMENT 41
                                                                           ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1402/13/2017
                                                                  of 619 4:07 PM
                                                                            61-CV-2016-900361.00
                                                                             CIRCUIT COURT OF
                                                                       TALLADEGA COUNTY, ALABAMA
                                                                            BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                          )
                                          )
              Plaintiff,                  )
                                          )
vs.                                       )      CIVIL ACTION NO.:
                                          )      CV 16-900361
                                          )
LG CHEM, LTD; VAPER'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                          )
              Defendants.                 )

                           NOTICE OF SERVICE OF DOCUMENTS

TO:    Brian York, Clerk of Circuit Court of Talladega County

       PLEASE TAKE NOTICE that the following discovery documents have been filed on

behalf of Defendant, Vaper· s Source

       (X)    Interrogatories to Plaintiff, Clayton Gardner; and

       (X)    Requests for Production of Documents to Clayton Gardner.

                                          Respectfully submitted.

                                         ls/Clarence Rivers. IV
                                         Clarence Rivers, IV (RIV 0 I 0)

                                          IslA. Joe Peddv
                                          A. Joe Peddy (PED002)
                                          Smith, Spires, Peddy, Hamilton & Coleman, P.C.
                                          2015 Second Avenue North, Suite 200
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-5885
                                          ajpli ssp-la\\.com
                                          cl1ip·lt'ssp-law.con1
                                           DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 141 of 619



                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System ·s E-Filing Website system. which will send notification of such filing to
the following e-mail addresses on this the 13th day of February. 2017:

Jonathan L. Brogdon
Church Brogdon
2101 pt A venue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125

                                              ls/Clarence Rivers, JV
                                              Of Counsel
                                            DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 142 of 619



             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTONGARDNE~                                )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )            CIVIL ACTION NO.:
                                              )            CV 16-900361
                                              )
LG CHEM, LTD; VAPOR'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                              )
               Defundanh.                     )

               INTERROGATORIES TO PLAINTIFF, CLAYTON GARDNER

       COMES NOW the Defendant. Vaper·s Source. designated by the Plaintiff as Vapor's

Source, by and through the undersigned counsel of record in the above-styled cause of action,

pursuant to the Alabama Rules of Civil Procedure, and desiring the testimony of the Plaintiff:

CLAYTON GARDNER, hereby propounds the following Interrogatories to said Plaintiff: to be

answered within the time and manner prescribed by law:

        1.     State your correct name, address, date of birth and Social Security Number.

       2.      State the name and address of your present employer, job description and average

weekly wages at this job.

       3.      Please state the name and address of your employer at the time of the occurrence

made the basis of this suit.

       4.      State whether you make any claim in this suit for lost wages or income and, if so,

state the amount of lost wages or income you      claim~   the dates that you were not able to work as a

result of the injuries you alleged in the Complaint.

        5.     Describe all injuries received by you for which you make claim in this suit.
                                             DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 143 of 619



       6.       State whether you contend that any of your iajuries are permanent in nature and. if

so, describe each injury you claim is permanent in nature and state what complaints of pain you

presently have as a result of each such respective injury.

       7.       State the name and address of all doctors who have attended or treated you for injuries

received in the occurrence made the basis of this suit; dates of treatment or examination; where

treatment was given you on each occasion and whether you are under the treatment ofa doctor at the

present time.

       8.       State whether you were hospitalized as a result of the occurrence made the basis of

this suit and, if so, state the name and address of each hospital, the amount of the hospital bill and

the dates of hospitalization.

       9. Please identify each and every medical provider (which said term shall include all

pharmacies, therapists, psychologists, and/or psychiatrists) you have visited in the ten (I 0) years

before the date of the incident and list their address and dates of service for each provider.

        10.     State whether you claim any other expenses incurred by you as a result of the

occurrence made the basis of this suit and, if so, the names and addresses of the person or company

to whom this expense was incurred, the amount of such expense and whether such expense has been

paid and, if so, by whom.

        11.     Prior to the incident made the basis of this suit, state whether you had ever been

injured in any manner and state the date of injury, the injury you received (in detail), the names and

addresses of all doctors and hospitals which treated you for each such injury and the dates of such

treatments.




                                                   2
                                           DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 144 of 619



       12.     State whether, subsequent to the occurrence made the basis of this suit, you have ever

been injured in any manner and, if so, the date of injury, in detail the injury that you received and

the names and addresses of all doctors and hospitals which treated you for each such injury and the

dates of such treatments.

       13.     If you complain that the Vaporesso Tarot - 200w vape device and/or battery used

in the Vaporesso Tarot-200w vape device was unreasonably dangerous, describe completely and

in exact detail all defects, either in design or manufacture, which you claim made such product

defective.

        14.    List specifically and in exact detail all defects which the Vaporesso Tarot - 200w

vape device and/or battery used in the Vaporesso Tarot - 200w vape device had at the time it

left the hands of the Defendant and upon which you claim forms a basis for your suit against the

Defendant.

        15.    List specifically and in exact detail all safety features, equipment or devices which

you contend should have existed with respect to Vaporesso Tarot - 200w vape device and/or

battery used in the Vaporesso Tarot - 200w vape device.

        16.    Describe completely and in exact detail what you contend was the cause of the

accident made the basis of this suit. Please provide your response in specific narrative form.

        17.    State completely and in exact detail all items of information or evidence upon which

you rely to state that the Vaporesso Tarot - 200w vape device and/or battery used in the

Vaporesso Tarot - 200w vape device was improperly designed.

        18. State whether you contend the Vaporesso Tarot - 200w vape device and/or battery

used in the Vaporesso Tarot - 200w vape device malfunctioned or whether you contend


                                                  3
                                           DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 145 of 619



Vaporesso Tarot - 200w vape device and/or battery used in the Vaporesso Tarot - 200w vape

device was improperly designed. In responding, explain completely and in exact detail how you

contend the Vaporesso Tarot - 200w vape device and/or battery used in the Vaporesso Tarot -

200w vape device malfunctioned and/or how you contend it was improperly designed.

        19.    Give the names and addresses of all individuals that have knowledge of the matters

and things alleged in the Complaint.

       20.     Explain completely and in exact detail what you claim this Defendant did wrong in

the manufacture, sale or distribution of the Vaporesso Tarot - 200w vape device and/or battery

used in the Vaporesso Tarot - 200w vape device and

        21.    Give the name and address of all witnesses you plan to call in the trial of the case to

prove or show what this Defendant did wrong in the manufacture, sale, or distribution ofVaporesso

Tarot - 200w vape device and/or battery used in the Vaporesso Tarot - 200w vape device.

        22.    Describe completely and in exact detail what other manufacturers of similar products

did or failed to do which this Defendant did or failed to do contrary to the standard of care in the

manufacturing industry for the Vaporesso Tarot - 200w vape device and/or battery used in the

Vaporesso Tarot - 200w vape device.

        23.    Prior to the accident, did you discover such defect or defects mentioned above in the

Vaporesso Tarot - 200w vape device and/or battery used in the Vaporesso Tarot - 200w vape

device. If so, state the approximate time prior to the accident that you became aware of such defect

or defects.

        24.    Do you claim that the defect was one which was hidden from you or was latent and

not reasonably discoverable upon a reasonable inspection?


                                                  4
                                           DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 146 of 619



       25.      Give a complete list of any documents, publications, writings, pamphlets, other

literature or other exhibits upon which you rely to support your claims against this Defendant.

       26.      State the name and address of all persons who have examined or inspected in any way

the Vaporesso Tarot - 200w vape device and/or battery used in the Vaporesso Tarot - 200w

vape device involved in the accident made the basis of this suit since the date of the accident.

       27.      List all expenses which you have incurred as a result of the accident made the basis

of this suit and for which you claim reimbursement and attach hereto a copy ofall bills covering such

expense.

       28.      State whether or not any part of your medical bills have been paid for by any person,

firm or corporation other than yourself and if so, state the name and address of each person, firm or

corporation who has paid for medical bills or expenses and the amount of each bill.

       29.      Have you signed any paper or document obligating you to reimburse any insurance

company or any other person, firm or corporation for medical expenses if you recover in this action

and, if so, state the name of the insurance company or governmental agency and the amount you are

to reimburse.

       30.      List specifically and in exact detail all safety features, equipment or devices with

which you contend the Vaporesso Tarot - 200w vape device and/or battery used in the

Vaporesso Tarot - 200w vape device should have been equipped.

       31.      Describe completely and in exact detail exactly how the accident made the basis of

this suit occurred, what you were doing at the time of the accident, exactly how you were injured and

what you contend was the cause of the accident.




                                                  5
                                             DOCUMENT 41
        Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 147 of 619



        32.     Do you claim that any changes or alterations were made to the Vaporesso Tarot -

200w vape device and/or battery used in the Vaporesso Tarot - 200w vape device subsequent

to the time it left the hands of the manufacturer? If so, explain completely and in exact detail what

changes or alterations were needed to the Vaporesso Tarot - 200w vape device and/or battery

used in the Vaporesso Tarot- 200w vape device, when such changes and/or alterations were made,

and how any such changes or alterations may have directly contributed to cause the accident made

the basis of this suit.

        33.      Do you contend that your injuries would have been eliminated or reduced by use

of an alternative design of any component part of the Vaporesso Tarot - 200w vape device and/or

battery used in the Vaporesso Tarot - 200w vape device? If so, please state specifically your

alternative design, how such design is safer that the existing design, how such design is practical.

and specifically when such alternative design was available for use by this Defendant at the time that

it manufactured the Vaporesso Tarot - 200w vape device and/or battery used in the Vaporesso

Tarot - 200w vape device made the basis of this suit.

        34. State whether you expect to call any expert witnesses at the trial of this case, if so, state

the name and address of each such expert, the education experience and qualifications of each such

expert, the subject matter upon each expert is expected to testify, the substance of the facts and

opinions to which the expert is expected to testify, and a summary of the grounds for each such

opinion. Please consider this a request for expert information under ARCP 26, et al.

        35.      Please state the name and address of the individual who purchased the Vaporesso

Tarot - 200w vape device and/or battery used in the Vaporesso Tarot - 200w vape device that

are the subject of this action, the dates of purchase, the identity of the entity/individual from whom


                                                   6
                                            DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 148 of 619



purchased, and the purchase amount.

       36.     Did you ever make a complaint to any defendant regarding the Vaporesso Tarot -

200w vape device and/or battery used in the Vaporesso Tarot - 200w vape device prior to the

filing of this lawsuit? If so, please state the date of said complaint, where the complaint was made.

to whom you complained, the nature of said complaint, and the ultimate resolution of same, and

produce a copy of all such correspondence, documents, letters, memoranda, etc. which document

these alleged complaints.

       3 7.    Please give the name, address, telephone number, and job title of all users of the

Vaporesso Tarot- 200w vape device and/or battery used in the Vaporesso Tarot- 200w vape

device since the date of its purchase until the time of the subject accident.

       38.     State the name and address of each pharmacy you have used in the last 10 years.

       39.     Are you currently receiving or have you ever received Medicare benefits, whether

Supplemental Security Income (SSI) benefits or Social Security Disability (SSD) benefits? If so.

please state the following:

               a.      The date you were awarded Medicare benefits and the type of benefits

                       awarded;

               b.      The medical condition(s) for which you were awarded benefits (if any);

               c.      The dollar amount of your benefits;

               d.      Your Medicare Health Insurance Claim Number (HICN);

               e.      Whether your benefits have ever been modified, suspended, revoked or

                       cancelled and the reasons for the same.




                                                  7
                                           DOCUMENT 41
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 149 of 619



                                             Respectfully submitted,

                                             ls/Clarence Rivers, JV
                                             Clarence Rivers, IV (RIVOIO)

                                             ls/A. Joe Peddv
                                             A. Joe Peddy (PED002)
                                             Smith, Spires, Peddy, Hamilton & Coleman, P .C.
                                             2015 Second Avenue North, Suite 200
                                              Birmingham, Alabama 35203
                                             Telephone: (205) 251-5885
                                             ajp ffssp-law.com
                                                 1



                                             cl1ip ·(i.·ssp-la\\·.con1


                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System's E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 13th day of February, 2017:

Jonathan L. Brogdon
Church Brogdon
2101 ist Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 pt Avenue North
Pell City, AL 35125

                                              ls/Clarence Rivers, JV
                                              Of Counsel




                                                 8
                                             DOCUMENT 41
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 150 of 619




               IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA


CLAYTON GARDNER,                              )
                                              )
                 Plaintiff,                   )
                                              )
vs.                                           )      CIVIL ACTION NO.:
                                              )      CV 16-900361
                                              )
LG CHEM, LTD; VAPOR'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                              )
                 Dekndanh.                    )


                      REQUESTS FOR PRODUCTION OF DOCUMENTS
                          TO PLAINTIFF, CLAYTON GARDNER

          COMES NOW the Defendant, Vaper·s Source, designated by Plaintiff as Vapor·s Source.

by and through the undersigned counsel ofrecord in the above-styled cause of action. pursuant to the

Alabama Rules of Civil Procedure, and hereby requests the Plaintiff produce to said Defendant for

copying and inspection the following documents and/or things within the time and manner prescribed

by law:

          I.     Copies of any and all documents related to the alleged purchase of the products.

including, but not limited to: receipt(s), bank statement(s), cancelled check(s), and/or credit card

statement( s).

          2.     True and correct copies of your State and Federal income tax returns for the last 5

years.

          3.     True and correct copies of all photographs, images, video or any like electronic

recording of the subject products made the basis of your Complaint as well as your claimed injuries.
                                               DOCUMENT 41
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 151 of 619




       4.      Please produce for inspection the Vaporesso Tarot - 200w vape device and/or

battery used in the Vaporesso Tarot - 200w vape device.

       5.      Originals or copies of the alleged product packaging materials, manuals, warning

labels, warning stickers, and/or product brochures received at the time of purchase.

       6.      Produce any and all medical records for care and treatment that you have received as

a result of the incident made the basis of this lawsuit.

       7.      Produce copies of any and all medical bills for care and treatment that you claim to

have incurred as a result of the alleged incident.

       8.      All documents, reports, standards, regulations, rules, correspondence, or other matters

on which Plaintiff or Plaintiffs expert(s) rely to support any of the claims as outlined in Plaintiffs

Complaint.

        9.      True and correct copies of all documents, including correspondence, by and between

the Plaintiff/Plaintiffs attorney and all entities which paid, in whole or in part, the Plaintiffs medical

bills, including the Centers for Medicare and Medicaid Services, if applicable. In the event that

Medicare and/or Medicaid paid for any of Plaintiffs medical care and treatment allegedly related to

the subject incident, please produce copies of all correspondence, notices, liens, or any other such

document by and between Plaintiff and CMS, or on behalf of either, indicating the amount of

conditional payments made, a calculation of same, and the amount claimed to be necessary to

reimburse CMS.

        I 0.    True and correct copies of all reports, photographs, diagrams, computer simulations,

notes, calculations, or any other written thing or item prepared by and/or relied upon by any and all


                                                     2
                                               DOCUMENT 41
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 152 of 619




experts which the Plaintiff intends to use at the trial of this case.

        11.     Provide all expert information as required by the Alabama Rules of Civil Procedure

for any expert expected to testify at a trial of this case including, but not limited to, all reports,

memoranda, opinions, etc. either generated or relied upon by said expert.       Please consider this a

request under Alabama Rules of Civil Procedure Rule 26, et al.

        12.     Any and all documents, recordings, video tapes, photographs, etc. of the defendant_

their offices, or anything else related to plaintiffs Complaint.

        13.     All information received by way of investigations regarding the incident made the

basis ofplaintiff s Complaint, including any and all information received and/or generated by or from

the State of Alabama, law enforcement department(s), or any other entity.

        14.     Produce an itemization of all special damages claimed in this matter by you.

        15.     Produce any and all medical records, doctor's letters, statements, and/or anything else

which supports your contention that you have sustained a permanent medical injury as a result of the

incident made the basis of your Complaint.

        16.     Produce a copy ofany and all reports, letters, documents, and/or correspondence from

any entity, whatsoever, concerning the incident made the basis of your Complaint, including any and

all correspondence by and between plaintiff and any defendant or representative thereof.

        17.     All photographs depicting the scene of the accident, the Vaporesso Tarot-200w vape

device and/or battery used in the Vaporesso Tarot - 200w vape device involved in the accident,

Plaintiffs injuries or other matters pertinent to this lawsuit.




                                                    3
                                             DOCUMENT 41
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 153 of 619



                                             Respectfully submitted,

                                             ls/Clarence Rivers. JV
                                             Clarence Rivers, IV (RIVO 10)

                                             ls/A. Joe Peddv
                                             A. Joe Peddy (PED002)
                                             Smith, Spires, Peddy, Hamilton & Coleman, P.C.
                                             2015 Second Avenue North, Suite 200
                                             Birmingham, Alabama 35203
                                             Telephone: (205) 251-5885
                                             aipa ssp-lm\ .corn
                                             chi rra ssp-lmv .com


                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System·s E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 13 111 day of February, 2017:

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 pt Avenue North
Pell City, AL 35125

                                             ls/Clarence Rivers, IV
                                             Of Counsel




                                                 4
                                           DOCUMENT 42
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 154 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CLARENCE RIVERS IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 4:07:57 PM




    Notice Date:    2/13/2017 4:07:57 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 42
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 155 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 4:07:57 PM




    Notice Date:    2/13/2017 4:07:57 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DOCUMENT 42
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 156 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 4:07:57 PM




    Notice Date:    2/13/2017 4:07:57 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 42
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 157 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 2/13/2017 4:07:57 PM




     Notice Date:    2/13/2017 4:07:57 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                           DOCUMENT 42
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 158 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 2/13/2017 4:07:57 PM




    Notice Date:    2/13/2017 4:07:57 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 42
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 159 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 2/13/2017 4:07:57 PM




    Notice Date:    2/13/2017 4:07:57 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                  DOCUMENT 43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1602/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 161 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
                                                DOCUMENT 44
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 162 of 619


                                           AlaFile E-Notice




                                                                              61-CV-2016-900361.00
                                                                               Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                          CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                      61-CV-2016-900361.00

                    A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                  ORDER
                                                   [Filer: ]

     Disposition:      GRANTED
     Judge:            JMK

     Notice Date:      2/16/2017 11:22:54 AM




                                                                                   BRIAN YORK
                                                                          CIRCUIT COURT CLERK
                                                                    TALLADEGA COUNTY, ALABAMA
                                                                                   P O BOX 6137
                                                                           TALLADEGA, AL, 35160

                                                                                        256-761-2102
                                                                              brian.york@alacourt.gov
                                               DOCUMENT 44
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 163 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                               DOCUMENT 44
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 164 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                               DOCUMENT 44
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 165 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                               DOCUMENT 44
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 166 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                               DOCUMENT 44
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 167 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 1683/2/2017
                                                                     Case Number:  of 619 8:33 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  CITIZENS BMC TALLADEGA                                                          1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  604 STONE AVE
  TALLADEGA, AL 35160                                                            B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         03/17/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith, Spires & Peddy                                                 completed within 15 days
 ____________________________________________________
 ADDRESS 2015 Second Avenue North                                           Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             3/2/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 169 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 46
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1703/2/2017
                                                                  of 619 8:33 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Citizens Baptist Medical Center - Talladega
              604 Stone Avenue
              Talladega, AL 35160

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 46
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 171 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 46
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 172 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 46
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 173 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 46
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1742/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 46
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 175 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 176 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 177 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CITIZENS BMC TALLADEGA
    604 STONE AVE
    TALLADEGA, AL, 35160




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 178 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 179 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 180 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following subpoena was FILED on 3/2/2017 8:34:05 AM




     Notice Date:    3/2/2017 8:34:05 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 181 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 182 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:34:05 AM




    Notice Date:    3/2/2017 8:34:05 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 1833/2/2017
                                                                     Case Number:  of 619 8:36 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  BLUE CROSS AND BLUE SHIELD OF AL                                                1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  450 RIVERCHASE PARKWAY E
  BIRMINGHAM, AL 35244                                                           B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         03/17/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith, Spires & Peddy                                                 completed within 15 days
 ____________________________________________________
 ADDRESS 2015 Second Avenue North                                           Please see attached for requested documents.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             3/2/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 184 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 49
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1853/2/2017
                                                                  of 619 8:36 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Blue Cross and Blue Shield of Alabama
              450 Riverchase Parkway East
              Birmingham, AL 35244

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, date of injury:
       07/03/2016. This should include, but not be limited to, any and all records
       regarding medical lien and/or subrogation interest, insurance policies, claims
       made, recorded or written statements, accident and/or incident reports,
       photographs, proof of loss, any and all records of medical/pharmaceutical
       payments made by Blue Cross and Blue Shield of AL, on behalf of Mr. Gardner,
       and all other written information.

    THIS SUBPOENA IS ONGOING FOR A PERIOD THROUGH THE END AND
COMPLETION OF THIS LITIGATION.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:
                                            DOCUMENT 49
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 186 of 619



       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena
                                           DOCUMENT 49
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 187 of 619



                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 49
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 188 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 49
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 1892/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 49
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 190 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 191 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 192 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BLUE CROSS AND BLUE SHIELD OF AL
    450 RIVERCHASE PARKWAY E
    BIRMINGHAM, AL, 35244




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 193 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 194 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 195 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following subpoena was FILED on 3/2/2017 8:36:39 AM




     Notice Date:    3/2/2017 8:36:39 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 196 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 197 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:36:39 AM




    Notice Date:    3/2/2017 8:36:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 1983/2/2017
                                                                     Case Number:  of 619 8:38 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  NORTHSIDE MEDICAL ASSOCIATES                                                    1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  70 PLAZA DRIVE
  PELL CITY, AL 35125                                                            B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         03/17/2017 11:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith, Spires & Peddy                                                 completed within 15 days
 ____________________________________________________
 ADDRESS 2015 Second Avenue North                                           Please see attached for requested documents.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             3/2/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 199 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 52
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2003/2/2017
                                                                  of 619 8:38 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Northside Medical Associates
              70 Plaza Drive
              Pell City, AL 35125

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO A. Joe Peddy, Smith, Spires & Peddy, 2015 Second
Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885. Defendant agrees to
reimburse for records based on the provisions of §12-21-6.1, Code of Alabama 1975 (1995 Repl.
Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 52
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 201 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 52
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 202 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 52
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 203 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 52
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2042/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 52
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 205 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 206 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 207 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: NORTHSIDE MEDICAL ASSOCIATES
    70 PLAZA DRIVE
    PELL CITY, AL, 35125




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 208 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 209 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 210 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following subpoena was FILED on 3/2/2017 8:39:19 AM




     Notice Date:    3/2/2017 8:39:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 211 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 212 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following subpoena was FILED on 3/2/2017 8:39:19 AM




    Notice Date:    3/2/2017 8:39:19 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 54
                                                                                   ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2133/9/2017
                                                                   of 619 8:14 AM
                                                                                    61-CV-2016-900361.00
                                                                                     CIRCUIT COURT OF
                                                                               TALLADEGA COUNTY, ALABAMA
                                                                                    BRIAN YORK, CLERK



            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA


CLAYTON GARDNER,                  )
                                  )
      Plaintiff,                  )
                                  )
vs.                               )                   Civil Action No.: CV 16-900361
                                  )
LG CHEM, LTD; VAPOR’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
              Defendants.         )


                                      NOTICE OF SERVICE


        PLEASE TAKE NOTICE of Plaintiff’s responses to Defendant, Vaper’s Source’s

Interrogatories and Request for Production of Documents on this the 9th day of March, 2017.


                                                              /s/Jonathan L. Brogdon
                                                              Jonathan L. Brogdon (BRO211)

OF COUNSEL:
CHURCH BROGDON PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this the 9th day of March, 2017, I electronically filed the foregoing
with the Clerk of Court using the Alafile system, which will send notification of such filing to all
parties of record.

                                                              /s/Jonathan L. Brogdon
                                                              Of Counsel
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 214 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following discovery was FILED on 3/9/2017 8:14:52 AM




     Notice Date:    3/9/2017 8:14:52 AM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 215 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 3/9/2017 8:14:52 AM




    Notice Date:    3/9/2017 8:14:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 216 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 3/9/2017 8:14:52 AM




    Notice Date:    3/9/2017 8:14:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 217 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 3/9/2017 8:14:52 AM




    Notice Date:    3/9/2017 8:14:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 218 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 3/9/2017 8:14:52 AM




    Notice Date:    3/9/2017 8:14:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 219 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 3/9/2017 8:14:52 AM




    Notice Date:    3/9/2017 8:14:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                          DOCUMENT 56
                                                                                ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2203/15/2017
                                                                  of 619 11:01 AM
                                                                                 61-CV-2016-900361.00
                                                                                  CIRCUIT COURT OF
                                                                            TALLADEGA COUNTY, ALABAMA
                                                                                 BRIAN YORK, CLERK
           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
               Plaintiff,                     )
                                             )
vs.                                          )       CIVIL ACTION NO.:
                                             )       CV 16-900361
                                             )
LG CHEM, LTD; VAPER'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                             )
               Defendants.                   )


                                 NOTICE OF APPEARANCE


       COMES NOW the undersigned, HANNAH H. STOKES, of the law firm of SMITH,

SPIRES, PEDDY, HAMILTON & COLEMAN, P.C., and hereby gives notice of her appearance

as counsel of record for the defendant, Vaper' s Source in the above-styled cause of action.

                                             Respectfully submitted,


                                             Isl Hannah H Stokes
                                             Hannah H. Stokes (BAR ID: ST0099)
                                             Email: HStokes@ssp-law.com

                                             Attorney for Defendant, Vaper Source


OF COUNSEL:
Smith, Spires, Peddy, Hamilton & Coleman, P.C.
2015 Second Avenue North - Suite 200
Birmingham, Alabama 35203
Telephone:     (205) 251-5885
Facsimile:     (205) 251-8642
                                           DOCUMENT 56
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 221 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System's E-Filing Website system, which will send notification of such filing
to the following e-mail address on this the 15th day of March, 201 7.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125


                                                      Isl Hannah HStokes
                                                      Of Counsel
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 222 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: HANNAH HOOKS STOKES
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 223 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 224 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 225 of 619


                                       AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

              The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




     Notice Date:    3/15/2017 11:01:40 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 226 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 227 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 228 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

             The following NOTICE OF APPEARANCE was FILED on 3/15/2017 11:01:40 AM




    Notice Date:    3/15/2017 11:01:40 AM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
                            DOCUMENT 58
                                                          ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2293/16/2017
                                                             of 619 11:29 AM
                                                            61-CV-2016-900361.00
                                                             CIRCUIT COURT OF
                                                       TALLADEGA COUNTY, ALABAMA
                                                            BRIAN YORK, CLERK
                           DOCUMENT 58
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 230 of 619
                           DOCUMENT 58
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 231 of 619
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 232 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 233 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 234 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 235 of 619


                                       AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                               AM




     Notice Date:    3/16/2017 11:29:28 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 236 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 237 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 238 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 239 of 619


                                      AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 3/16/2017 11:29:28
                                              AM




    Notice Date:    3/16/2017 11:29:28 AM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
                                       DOCUMENT 60
                                                                          ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2403/29/2017
                                                                  of 619 11:54 AM
                                                                           61-CV-2016-900361.00
                                                                            CIRCUIT COURT OF
                                                                      TALLADEGA COUNTY, ALABAMA
                                                                           BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTONGARDNE~                            )
                                          )
             Plain tiff,                  )
                                          )
vs.                                       )      CIVIL ACTION NO.:
                                          )      CV 16-900361
                                          )
LG CHEM, LTD; V APER'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                          )
             Defendants.                  )

                           NOTICE OF SERVICE OF DOCUMENTS

      TO:            Circuit Court Clerk of Talladega County, AL

       PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant, Vaper' s Source:

             (X)      Defendant, Vaper's Source's, Special Interrogatories and Requests
                      for Production of Documents to Plaintiff, Clayton Gardner
             ()       Answers to Interrogatories
             ()       Request for Production of Documents
             ()       Responses to Request for Production of Documents
             ()       Request for Admissions
             ()       Response to Request for Admissions
             ()       Notice of Taking Deposition

                                          Respectfully submitted,

                                          ls/Clarence Rivers. IV
                                          Clarence Rivers, IV (RIVO 10)
                                          ls/A. Joe Peddv ·
                                          A. Joe Peddy (PED002)
                                          ls/Hannah H Stokes
                                          Hannah H. Stokes (ST0099)
                                          Smith, Spires, Peddy, Hamilton & Coleman, P.C.
                                          2015 Second Avenue North, Suite 200
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-5885
                                          ajprd.ssp-la\v.com
                                          chipassp-law.corn
                                          hstokes'£{>ssp-law.com
                                           DOCUMENT 60
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 241 of 619




                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System· s E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 29th day of March, 2017:

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125

                                              ls/Clarence Rivers. IV
                                              Of Counsel
                                            DOCUMENT 60
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 242 of 619



              IN THE CIRCUIT COURT OFT ALLADEGA COUNTY, ALABAMA

CLAYTONGARDNE~                                 )
                                               )
                Plaintiff,                     )
                                               )
vs.                                            )       CIVIL ACTION NO.:
                                               )       CV 16-900361
                                               )
LG CHEM, LTD; V APER'S SOURCE; )
CC'S TOBACCO and PACKAGE; et al., )
                                               )
                Defendants.                    )


          DEFENDANT, VAPER'S SOURCE'S, SPECIAL INTERROGATORIES
         AND REQUESTS FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF

         COMES NOW the Defendant, Vaper's Source, by and through the undersigned counsel of

record in the above-styled cause, pursuant to the Alabama Rules of Civil Procedure, and desiring the

testimony of the Plaintiff, Clayton Gardner, propounds these Special Interrogatories and Requests

for Production of Documents to the Plaintiff, Clayton Gardner, to be answered within the time and

manner prescribed by law, as follows:

         1.     With the respect to each person you expect to call at trial as an expert witness, please

state:

                (a)     the expert's name, his employer's name and business address, and the expert's
                        residence address and telephone number~

                (b)     the subject on which each such expert is expected to    testify~


                (c)     the substance of the facts and opinions to which each such expert is expected
                        to testify;

                (d)     a summary of the grounds for each opinion; and

                (e)     the nature of the legal relationship existing between each expert witness and
                        the Plaintiff.
                                            DOCUMENT 60
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 243 of 619



       2.     If any of your expert witnesses have previously testified for you, whether at pretrial

discovery depositions or triaL and with respect to each such expert and each such occasion, state:

               (a)    his name;

               (b)    the date of his testimony;

               (c)    the style and action in which he testified;

               (d)    the name and address of the court in which the action was pending at the time
                      of his testimony; and

               (e)    the name, address and telephone number of the attorney for the Plaintiff in
                      each such action.

       3.      If any experts are retained by you for purposes of this litigation, please state:

               (a)     the expert's name;

               (b)     the basis on which he is compensated (if your expert is compensated on an
                       hourly basis or some other unit of time basis, state the applicable rate); and

               (c)     the amount of compensation and expenses that:

                       (i)     you have paid your expert as of the date of your Answers to these
                               Interrogatories;

                       (ii)    the amount you have been billed by your expert as of the date of your
                               Answers to these Interrogatories.

       4.      Please attach a true and correct copy of each and every letter, report, memorandum,

or writing from each and every said expert witness you have consulted, retained and/or hired.

       5.      With respect to each person having knowledge of the incident made the basis of this

Complaint, please state:

               (a)     his name;

               (b)     his employer's name, business address, and telephone number; and

               (c)     his residential address and telephone number.

                                                   2
                                               DOCUMENT 60
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 244 of 619




       6.         Do you rely upon statutes, codes, standards, regulations, rules, text, treatises or other

written material and if so, list said documents and the appropriate section or page number upon

which you rely?

        7.        Do you intend to use or rely upon any tape manuals, booklets, pamphlets or

instructional materials of any type and if so, please identify said materials and its section or page

number of said material upon which you intend to rely?

        8.        Please state the name and address of each individual known to you, who has seen,

heard, or knows about the matters made the basis of this lawsuit, and please describe the substance,

as best you can give it, of all information and/or knowledge known to each such individual and

whether such individual has given a statement, either oral or in writing, and to whom such statement

was given.

        9.        Please provide copies of all investigation reports, notes, memoranda, written

statements or any other documentation in your possession concerning the investigation by any

regulatory agency, including, but not limited to, any governmental agency, State of Alabama, federal

government, or any corporation, organization, association or other entity involving the injuries

allegedly sustained by the Plaintiff in the incident made the basis of this law.

        10.       State the names and addresses of all persons you expect to call as witnesses in a trial

of this matter.

        11.       List all exhibits intended to be used by the Plaintiff in the trial of this matter,

including, but not limited to, letters, correspondence, memoranda, notes, writings, contracts, tape

recordings, records, diaries, calendars, reports, statements, invoices, receipts, checks, drafts,


                                                     3
                                           DOCUMENT 60
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 245 of 619



warrants, proposals, closing statements, pamphlets, brochures, booklets, purchase orders, delivery

orders, rules, regulations and books.

       Please understand that this request is for all documentation which in anyway relate to the

above designated topics, at anytime whatsoever, both before and after the alleged incident and in

no way should be construed as a limited request.

                                              Respectfully submitted,

                                             /.i.;/Clarence Rivers. IV
                                              Clarence Rivers, IV (RIVOl 0)

                                             IslA. Joe Peddy
                                              A. Joe Peddy (PED002)
                                              Smith, Spires, Peddy, Hamilton & Coleman, P.C.
                                              2015 Second Avenue North, Suite 200
                                              Birmingham, Alabama 35203
                                              Telephone: (205) 251-5885
                                              ajp/li,ssp-la\v.com
                                              chi p(~t'.ssp-1 a \V. com


                                 CERTIFICATE OF SERVICE


        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System's E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 29th day of March, 2017:

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st A venue North
Pell City, AL 35125

                                             I.fl/Clarence Rivers. IV
                                              Of Counsel

                                                   4
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 246 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CLARENCE RIVERS IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 247 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 248 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 249 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 3/29/2017 11:54:19 AM




     Notice Date:    3/29/2017 11:54:19 AM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 250 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 251 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 252 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 11:54:19 AM




    Notice Date:    3/29/2017 11:54:19 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                      DOCUMENT 62
                                                                       ELECTRONICALLY FILED
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2533/29/2017
                                                                 of 619 2:49 PM
                                                                        61-CV-2016-900361.00
                                                                         CIRCUIT COURT OF
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                        BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )             CIVIL ACTION NO.:
                                  )             CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                      NOTICE OF SERVICE OF DOCUMENTS

      TO:           Circuit Court Clerk of Talladega County, AL

        PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant:

             ()     Interrogatories
             ()     Answers to Interrogatories
             ()     Request for Production of Documents
             ()     Responses to Request for Production of Documents
             ()     Request for Admissions
             ()     Response to Request for Admissions
             ()     Notice of Taking Deposition
             (X )   Other: Notice of Intent to Serve Subpoenas on Non-Parties.

                                         Respectfully submitted,


                                          s/ A. JOE PEDDY
                                         A. JOE PEDDY (PED002)
                                         SMITH, SPIRES & PEDDY, P.C.
                                         Suite 200
                                         2015 Second Avenue North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 251-5885
                                         Fax: (205) 251-8642
                                         ajp@ssp-law.com
                                          DOCUMENT 62
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 254 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 29th day of March, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                           DOCUMENT 63
                                                                                  ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2553/29/2017
                                                                  of 619 2:49 PM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                                                                   BRIAN YORK, CLERK
           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

          NOTICE OF INTENT TO SERVE SUBPOENAS ON A NON-PARTIES

        Take notice that upon the expiration of fifteen (15) days (or such other time as the Court has
allowed) from the date of service of this notice the Defendant in this cause will apply to the Clerk
of this Court for issuance of the attached subpoenas directed to the below who are not a party to this
matter:

               Custodian of Records
               McSweeney Designs
               7769 Gadsden Highway
               Trussville, AL 35173

                                               Respectfully submitted,


                                                s/ A. JOE PEDDY
                                               A. JOE PEDDY (PED002)
                                               SMITH, SPIRES, PEDDY, HAMILTON &
                                               COLEMAN, P.C.
                                               Suite 200
                                               2015 Second Avenue North
                                               Birmingham, Alabama 35203
                                               Telephone: (205) 251-5885
                                               Fax: (205) 251-8642
                                               ajp@ssp-law.com
                                          DOCUMENT 63
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 256 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 29th day of March, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                         DOCUMENT 63
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 257 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              McSweeney Designs
              7769 Gadsden Highway
              Trussville, AL 35173

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to any and all employment records, notes, attendance records, leave
       of absences forms (for any reason), wage information, payroll records, W-2s,
       application, any and all reprimands, correspondence and evaluations.

       The complete Workers Compensation file of CLAYTON GARDNER including
       but not limited to any and all medical records and any and all medical bills
       relating to Mr. Gardner.

YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY OF
ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires, Peddy,
Hamilton & Coleman, P. C. 2015 Second Avenue North, Suite 200, Birmingham, Alabama
35203 (205) 251-5885. Defendant agrees to reimburse for records based on the provisions of §12-
21-6.1, Code of Alabama 1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 63
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 258 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 63
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 259 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires, Peddy, Hamilton & Coleman, P.C.
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 260 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 261 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 262 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 263 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 3/29/2017 2:50:11 PM




     Notice Date:    3/29/2017 2:50:11 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 264 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 265 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 266 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 3/29/2017 2:50:11 PM




    Notice Date:    3/29/2017 2:50:11 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                            DOCUMENT 65
                                                                                   ELECTRONICALLY FILED
       Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2674/4/2017
                                                                   of 619 9:31 AM
                                                                                    61-CV-2016-900361.00
                                                                                     CIRCUIT COURT OF
                                                                               TALLADEGA COUNTY, ALABAMA
                                                                                    BRIAN YORK, CLERK



            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA


CLAYTON GARDNER,                  )
                                  )
      Plaintiff,                  )
                                  )
vs.                               )                    Civil Action No.: CV 16-900361
                                  )
LG CHEM, LTD; VAPOR’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
              Defendants.         )


                                      NOTICE OF SERVICE


        PLEASE TAKE NOTICE of Plaintiff’s responses to Defendant, Vaper’s Source’s Special

Interrogatories and Request for Production of Documents on this the 4th day of April, 2017.


                                                               /s/Jonathan L. Brogdon
                                                               Jonathan L. Brogdon (BRO211)

OF COUNSEL:
CHURCH BROGDON PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this the 4th day of April, 2017, I electronically filed the foregoing
with the Clerk of Court using the Alafile system, which will send notification of such filing to all
parties of record.

                                                               /s/Jonathan L. Brogdon
                                                               Of Counsel
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 268 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following discovery was FILED on 4/4/2017 9:32:26 AM




     Notice Date:    4/4/2017 9:32:26 AM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 269 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 270 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 271 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 272 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 273 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 274 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 4/4/2017 9:32:26 AM




    Notice Date:    4/4/2017 9:32:26 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 2755/2/2017
                                                                     Case Number:  of 61910:17 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  MCSWEENEY DESIGNS                                                               1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  7769 GADSDEN HWY
  TRUSSVILLE, AL 35173                                                           B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         05/17/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith, Spires & Peddy                                                 completed within 15 days
 ____________________________________________________
 ADDRESS 2015 Second Avenue North                                           Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             5/2/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 276 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 68
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2775/2/2017
                                                                  of 61910:17 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              McSweeney Designs
              7769 Gadsden Highway
              Trussville, AL 35173

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to any and all employment records, notes, attendance records, leave
       of absences forms (for any reason), wage information, payroll records, W-2s,
       application, any and all reprimands, correspondence and evaluations.

       The complete Workers Compensation file of CLAYTON GARDNER including
       but not limited to any and all medical records and any and all medical bills
       relating to Mr. Gardner.

YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY OF
ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires, Peddy,
Hamilton & Coleman, P. C. 2015 Second Avenue North, Suite 200, Birmingham, Alabama
35203 (205) 251-5885. Defendant agrees to reimburse for records based on the provisions of §12-
21-6.1, Code of Alabama 1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 68
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 278 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 68
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 279 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires, Peddy, Hamilton & Coleman, P.C.
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 280 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 281 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: MCSWEENEY DESIGNS
    7769 GADSDEN HWY
    TRUSSVILLE, AL, 35173




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 282 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 283 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 284 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 5/2/2017 10:16:15 AM




     Notice Date:    5/2/2017 10:16:15 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 285 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 286 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 287 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 5/2/2017 10:16:15 AM




    Notice Date:    5/2/2017 10:16:15 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                            DOCUMENT 70
                                                          ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 288 5/8/2017
                                                             of 619 4:28 PM
                                                            61-CV-2016-900361.00
                                                             CIRCUIT COURT OF
                                                       TALLADEGA COUNTY, ALABAMA
                                                            BRIAN YORK, CLERK
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 289 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 290 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 291 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 292 of 619


                                       AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




     Notice Date:    5/8/2017 4:27:41 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 293 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 294 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 295 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 296 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 5/8/2017 4:27:41 PM




    Notice Date:    5/8/2017 4:27:41 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
                                         DOCUMENT 72
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 2975/23/2017
                                                                   of 619 11:33 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil Action No.: CV-2016-900361
                                             )
LG ELECTRONICS U.S.A., INC.,                 )
VAPOR’S SOURCE, CC’S TOBACCO                 )
and PACKAGE, IMR ELECTRONICS,                )
LLC, SHENZHEN SMOORE                         )
TECHNOLOGY LIMITED, and                      )
FICTITIOUS DEFENDANTS A                      )
THROUGH C,                                   )
                                             )
       Defendants.                           )


                     PLAINTIFF’S SECOND AMENDED COMPLAINT


       COMES NOW, the Plaintiff, Clayton Gardner, by and through the undersigned counsel

of record and for his Second Amendment to the Complaint would state as follows:

                                           PARTIES

       1.      The Plaintiff adopts and incorporates any and all facts, averments and parties

identified in his original Complaint and First Amended Complaint.

       2.      Defendant IMR Electronics, LLC (hereinafter “IMR”) is, upon information and

belief a Texas corporation doing business in Alabama by way of agent and/or distribution. Further,

upon information and belief, IMR was the distributor of the LG battery at issue in this case. As

such, IMR is being substituted in place of fictitious Defendant A.

       3.      Shenzhen SMOORE Technology Limited (hereinafter “Shenzhen”) is, upon

informant and belief, a Chinese manufacturer of vaping machines under the brand name of

“Vaporesso”. Further, upon information and belief, Shenzhen is the manufacture of the device
                                         DOCUMENT 72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 298 of 619



utilized by Gardner at the time of the incident made the basis of this action. Shenzhen does

business in the State of Alabama by way of agent and/or distribution.

                                            FACTS

          4.   Plaintiff hereby adopts and incorporates all facts and averments set forth in his

original Complaint as well as the First Amended Complaint.

                                         COUNT ONE
                                          Negligence

          5.   Plaintiff hereby adopts and incorporations paragraphs 1 through 4, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          6.   Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.

                                         COUNT TWO
                                          Wantonness

          7.   Plaintiff hereby adopts and incorporations paragraphs 1 through 6, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          8.   Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.
                                           DOCUMENT 72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 299 of 619



                                     COUNT THREE
                      Alabama Extended Manufacturers Liability Doctrine

          9.     Plaintiff hereby adopts and incorporations paragraphs 1 through 8, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          10.    Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.

          Done this the 23rd day of May, 2017.

                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717



                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)
                                                      Attorney for Plaintiff

OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                           DOCUMENT 72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 300 of 619



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this the 23rd day of May, 2017, I electronically filed the foregoing
with the Clerk of Court using the Alafile system, which will send notification of such filing to all
parties of record.


                                                      /s/Jonathan L. Brogdon
                                                      Of Counsel



PLEASE SERVE THE FOLLOWING DEFENDANTS VIA CERTIFIED MAIL:

IMR Electronics, LLC
c/o Philip Levin
5330 Vista Road
Pasadena, TX 77505

Shenzhen SMOORE (HOLD ON SERVICE)
Building 16, Dongcai; Industrial Park
Gushu Village, Xixiang Town
Bao’an District, Shenzhen, China 518102
                           DOCUMENT 75
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 301 of 619
                                      DOCUMENT 76
                                                                       ELECTRONICALLY FILED
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 302 6/2/2017
                                                                  of 619 3:16 PM
                                                                        61-CV-2016-900361.00
                                                                         CIRCUIT COURT OF
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                        BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )             CIVIL ACTION NO.:
                                  )             CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                      NOTICE OF SERVICE OF DOCUMENTS

      TO:           Circuit Court Clerk of Talladega County, AL

        PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant:

             ()     Interrogatories
             ()     Answers to Interrogatories
             ()     Request for Production of Documents
             ()     Responses to Request for Production of Documents
             ()     Request for Admissions
             ()     Response to Request for Admissions
             ()     Notice of Taking Deposition
             (X )   Other: Notice of Intent to Serve Subpoenas on Non-Parties.

                                         Respectfully submitted,


                                          s/ A. JOE PEDDY
                                         A. JOE PEDDY (PED002)
                                         SMITH, SPIRES & PEDDY, P.C.
                                         Suite 200
                                         2015 Second Avenue North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 251-5885
                                         Fax: (205) 251-8642
                                         ajp@ssp-law.com
                                          DOCUMENT 76
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 303 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 2nd day of June, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                           DOCUMENT 77
                                                                                  ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 304 6/2/2017
                                                                   of 619 3:16 PM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                                                                   BRIAN YORK, CLERK
           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

          NOTICE OF INTENT TO SERVE SUBPOENAS ON A NON-PARTIES

        Take notice that upon the expiration of fifteen (15) days (or such other time as the Court has
allowed) from the date of service of this notice the Defendant in this cause will apply to the Clerk
of this Court for issuance of the attached subpoenas directed to the below who are not a party to this
matter:

               Custodian of Records
               J’s Pharmacy
               760 Martin Street
               Suite A
               Pell City, AL 35128

               Custodian of Records
               Northside Apothecary
               72 Plaza Drive
               Pell City, AL 35125

               Custodian of Records
               Carroll Pharmacy
               6767 Old Springville Road
               Pinson, AL 35126

               Custodian of Records
               Publix Pharmacy
               Attn: Privacy Office
               3300 Publix Corporate Parkway
               Lakeland, FL 33811

               Wal-Mart Pharmacy
               Attn: Privacy Office
                                          DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 305 of 619



               702 SW 8th Street - Mailstop 0230
               Bentonville, AR 72716-0230

               Custodian of Records
               Coosa Valley Medical Center
               315 W Hickory Street
               Sylacauga, AL 35150


                                              Respectfully submitted,


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              SMITH, SPIRES, PEDDY, HAMILTON &
                                              COLEMAN, P.C.
                                              Suite 200
                                              2015 Second Avenue North
                                              Birmingham, Alabama 35203
                                              Telephone: (205) 251-5885
                                              Fax: (205) 251-8642
                                              ajp@ssp-law.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 2nd day of June, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 306 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Carroll Pharmacy
              6767 Old Springville Road
              Pinson, AL 35126

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 307 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 308 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 309 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Coosa Valley Medical Center
              315 W Hickory Street
              Sylacauga, AL 35150

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 310 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 311 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 312 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              J’s Pharmacy
              760 Martin Street
              Suite A
              Pell City, AL 35128

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 313 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 314 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 315 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Northside Apothecary
              72 Plaza Drive
              Pell City, AL 35125

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 316 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 317 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 318 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Publix Pharmacy
              Attn: Privacy Office
              3300 Publix Corporate Parkway
              Lakeland, FL 33811

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 319 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 320 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                         DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 321 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Wal-Mart Pharmacy
              Attn: Privacy Office
              702 SW 8th Street - Mailstop 0230
              Bentonville, AR 72716-0230

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 322 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 77
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 323 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 324 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 325 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 326 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 327 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, AL, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 328 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following discovery was FILED on 6/2/2017 3:17:14 PM




     Notice Date:    6/2/2017 3:17:14 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 329 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 330 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 331 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following discovery was FILED on 6/2/2017 3:17:14 PM




    Notice Date:    6/2/2017 3:17:14 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                           DOCUMENT 79
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 332 of 619
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 333 of 619


                                       AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                             Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF NO SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                           The following matter was not served on 6/6/2017

                                   D004 IMR ELECTRONICS, LLC
                                          Corresponding To
                                              OTHER
            ONLY THE REGISTERED AGENT CAN ACCEPT SERVICE ON AND LLC OR INC.




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 334 of 619


                                    AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                     NOTICE OF NO SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                        The following matter was not served on 6/6/2017

                                D004 IMR ELECTRONICS, LLC
                                       Corresponding To
                                           OTHER
           ONLY THE REGISTERED AGENT CAN ACCEPT SERVICE ON AND LLC OR INC.




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                            DOCUMENT 81
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 335 6/9/2017
                                                                   of 619 4:06 PM
                                                                              61-CV-2016-900361.00
                                                                               CIRCUIT COURT OF
                                                                         TALLADEGA COUNTY, ALABAMA
                                                                              BRIAN YORK, CLERK

             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


                   ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

        COMES NOW the Defendant designated by Plaintiff as Vaper’s Source, and hereby files its

Answer to Plaintiff’s Amended Complaint.

        1.     This Defendant adopts and incorporates its original Answer, including any and all

affirmative defenses as if fully set out herein.

        2      This Defendant denies each and every material allegation asserted in Plaintiff’s

Amended Complaint and demands strict proof thereof.

        3.     This Defendant reserves the right to amend its Answer as discovery progresses.

        DEFENDANT, VAPER’S SOURCE, HEREBY DEMANDS A TRIAL BY STRUCK

JURY.
                                                    Respectfully submitted,

                                                     /s/ A. Joe Peddy
                                                    A. JOE PEDDY (PED002)
                                                    ajp@ssp-law.com

                                                     /s/ Chip Rivers, IV
                                                    Clarence Rivers, IV (RIV010)
                                                    chip@ssp-law.com
                                          DOCUMENT 81
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 336 of 619




                                                     /s/ Hannah H. Stokes
                                                     Hannah H. Stokes (STO099)
                                                     HStokes@ssp-law.com

                                                     Attorneys for Defendant, Vaper’s Source


OF COUNSEL:
SMITH, SPIRES, PEDDY,
HAMILTON & COLEMAN, P.C.
2015 Second Avenue North - Suite 200
Birmingham, Alabama 35203
Telephone: (205) 251-5885
Facsimile: (205) 251-8642


                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system, which will send notification of such filing to
the following e-mail addresses on this the 9th day of June 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125

                                                     /s/Clarence Rivers, IV
                                                     Of Counsel




                                                 2
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 337 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CLARENCE RIVERS IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 338 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 339 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 340 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, AL, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 341 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following answer was FILED on 6/9/2017 4:06:56 PM




     Notice Date:    6/9/2017 4:06:56 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 342 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 343 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 344 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following answer was FILED on 6/9/2017 4:06:56 PM




    Notice Date:    6/9/2017 4:06:56 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                          DOCUMENT 83
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3456/12/2017
                                                                  of 619 4:00 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil Action No.:_____________________
                                             )
LG ELECTRONICS U.S.A., INC.,                 )
VAPOR’S SOURCE, CC’S TOBACCO                 )
and PACKAGE, and FICTITIOUS                  )
DEFENDANTS A THROUGH C,                      )
                                             )
       Defendants.                           )


                                         COMPLAINT


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record and for his Complaint against the Defendants, LG Electronics, U.S.A., Inc., Vapor’s

Source and CC’s Tobacco and Package states as follows:

                                            PARTIES

       1.      Clayton Gardner (hereinafter “Gardner”) is an individual over the age of 19 years

and a resident of the City of Pell City, County of St. Clair, Alabama.

       2.      LG Electronics, U.S.A., Inc., (hereinafter “LG Electronics”) is a foreign

corporation authorized to do business in the State of Alabama.

       3.      Vapor’s Source (hereinafter “Vaper’s Source”), is, upon information and belief, a

registered company headquartered in the State of Alabama and doing business in the City of

Trussville, County of Jefferson, Alabama.

       4.      CC’s Tobacco and Package (hereinafter “CC’s”), is, upon information and belief,

a registered company headquartered in the State of Alabama and doing business in the City of

Talladega, County of Talladega, Alabama.
                                             DOCUMENT 83
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 346 of 619




        5.      Fictitious Defendants A through C are those persons or entities whose

responsibility it was to ensure a safe design and/or manufacturing of the Vaporesso Tarot – 200w

vape device and/or the battery used in the Vaporesso Tarot – 200w vape device. The identities of

Fictitious Defendants A through C is not known at this time, but will be substituted once known.


                                                 FACTS

        6.      In or about June 16, 2016, Gardner purchased a Vaporesso Tarot vapor device

from CC’s in Talladega, Alabama.

        7.      In or about November 2015, Gardner purchased a 200w battery from Vapor’s

Source in Trussville, Alabama for the Vaporesso vape device.

        8.      In or about July 6, 2016, Gardner was at the Holiday Inn in Talladega, Alabama

for a job interview.

        9.      Gardner stepped outside and used his Vaporesso Tarot – 200w vape device,

placing it in the front pocket of his pants after using it.

        10.     Approximately 15 minutes later the Vaporesso Tarot – 200w caught fire while

still in the front pocket of Gardner’s pants.

        11.     Gardner suffered first and second degree burns over his legs, pelvis and abdomen.

                                                COUNT I

                                                Negligence

        12.     Plaintiff hereby adopts and incorporates paragraphs 1 through 11 above as if fully

set forth herein.

        13.     Defendants owed a duty to Gardner to manufacture a safe product.
                                          DOCUMENT 83
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 347 of 619



        14.     Defendants breached the duty to Gardner by negligently failing to manufacture

the battery and/or the Vaporesso Tarot – 200w in a safe manner.

        15.     Gardner was injured as a result of Defendants’ negligence.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendants in an amount to be determined at trial, including compensatory damages and mental

anguish damages.

                                            COUNT II

                                           Wantonness

        16.     Plaintiff hereby adopts and incorporates paragraphs 1 through 15 above as if fully

set forth herein.

        17.     Defendants owed a duty to Gardner to manufacture a safe product.

        18.     Defendants breached a duty to Gardner by wantonly failing to manufacture the

Vaporesso Tarot – 200w in a safe manner.

        19.     Gardner was injured as a result of Defendants’ wantonness.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

                                           COUNT III

                          Alabama Extended Manufactures Liability

        20.     Plaintiff hereby adopts and incorporates paragraphs 1 through 19 above as if fully

set forth herein.
                                          DOCUMENT 83
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 348 of 619



       21.     The Defendants, acting together or independently, were negligent in their design,

construction, assembly, manufacture, marketing and/or sale of the vape machine and/or the

battery inside the machine.

       22.     Plaintiff suffered serious physical injuries while using the device for its intended

use as a result of the Defendant’s negligence.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

       Respectfully submitted on this the 31st day of October, 2016.


                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                DOCUMENT 83
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 349 of 619



PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL TO THE FOLLOWING ADDRESS:

LG Electronics, Inc.
c/o W.S. Yang
201 James Record Road
Huntsville, Alabama 35806

PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

Vapor’s Source
7268 Gadsden Highway
Suite 104
Trussville, Alabama 35173


PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

CC’s Tobacco and Package
8045 Stemley Bridge Road
Talladega, Alabama 35160
                                          DOCUMENT 84
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3506/12/2017
                                                                  of 619 4:00 PM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil Action No.:_____________________
                                             )
LG ELECTRONICS U.S.A., INC.,                 )
VAPOR’S SOURCE, CC’S TOBACCO                 )
and PACKAGE, and FICTITIOUS                  )
DEFENDANTS A THROUGH C,                      )
                                             )
       Defendants.                           )


                                         COMPLAINT


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record and for his Complaint against the Defendants, LG Electronics, U.S.A., Inc., Vapor’s

Source and CC’s Tobacco and Package states as follows:

                                            PARTIES

       1.      Clayton Gardner (hereinafter “Gardner”) is an individual over the age of 19 years

and a resident of the City of Pell City, County of St. Clair, Alabama.

       2.      LG Electronics, U.S.A., Inc., (hereinafter “LG Electronics”) is a foreign

corporation authorized to do business in the State of Alabama.

       3.      Vapor’s Source (hereinafter “Vaper’s Source”), is, upon information and belief, a

registered company headquartered in the State of Alabama and doing business in the City of

Trussville, County of Jefferson, Alabama.

       4.      CC’s Tobacco and Package (hereinafter “CC’s”), is, upon information and belief,

a registered company headquartered in the State of Alabama and doing business in the City of

Talladega, County of Talladega, Alabama.
                                             DOCUMENT 84
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 351 of 619




        5.      Fictitious Defendants A through C are those persons or entities whose

responsibility it was to ensure a safe design and/or manufacturing of the Vaporesso Tarot – 200w

vape device and/or the battery used in the Vaporesso Tarot – 200w vape device. The identities of

Fictitious Defendants A through C is not known at this time, but will be substituted once known.


                                                 FACTS

        6.      In or about June 16, 2016, Gardner purchased a Vaporesso Tarot vapor device

from CC’s in Talladega, Alabama.

        7.      In or about November 2015, Gardner purchased a 200w battery from Vapor’s

Source in Trussville, Alabama for the Vaporesso vape device.

        8.      In or about July 6, 2016, Gardner was at the Holiday Inn in Talladega, Alabama

for a job interview.

        9.      Gardner stepped outside and used his Vaporesso Tarot – 200w vape device,

placing it in the front pocket of his pants after using it.

        10.     Approximately 15 minutes later the Vaporesso Tarot – 200w caught fire while

still in the front pocket of Gardner’s pants.

        11.     Gardner suffered first and second degree burns over his legs, pelvis and abdomen.

                                                COUNT I

                                                Negligence

        12.     Plaintiff hereby adopts and incorporates paragraphs 1 through 11 above as if fully

set forth herein.

        13.     Defendants owed a duty to Gardner to manufacture a safe product.
                                          DOCUMENT 84
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 352 of 619



        14.     Defendants breached the duty to Gardner by negligently failing to manufacture

the battery and/or the Vaporesso Tarot – 200w in a safe manner.

        15.     Gardner was injured as a result of Defendants’ negligence.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendants in an amount to be determined at trial, including compensatory damages and mental

anguish damages.

                                            COUNT II

                                           Wantonness

        16.     Plaintiff hereby adopts and incorporates paragraphs 1 through 15 above as if fully

set forth herein.

        17.     Defendants owed a duty to Gardner to manufacture a safe product.

        18.     Defendants breached a duty to Gardner by wantonly failing to manufacture the

Vaporesso Tarot – 200w in a safe manner.

        19.     Gardner was injured as a result of Defendants’ wantonness.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

                                           COUNT III

                          Alabama Extended Manufactures Liability

        20.     Plaintiff hereby adopts and incorporates paragraphs 1 through 19 above as if fully

set forth herein.
                                          DOCUMENT 84
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 353 of 619



       21.     The Defendants, acting together or independently, were negligent in their design,

construction, assembly, manufacture, marketing and/or sale of the vape machine and/or the

battery inside the machine.

       22.     Plaintiff suffered serious physical injuries while using the device for its intended

use as a result of the Defendant’s negligence.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against the

Defendant in an amount to be determined at trial, including compensatory damages, mental

anguish damages and punitive damages.

       Respectfully submitted on this the 31st day of October, 2016.


                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)


OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                DOCUMENT 84
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 354 of 619



PLEASE SERVE DEFENDANT VIA CERTIFIED MAIL TO THE FOLLOWING ADDRESS:

LG Electronics, Inc.
c/o W.S. Yang
201 James Record Road
Huntsville, Alabama 35806

PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

Vapor’s Source
7268 Gadsden Highway
Suite 104
Trussville, Alabama 35173


PLEASE SERVE DEFENDANT VIA SHERIFF TO THE FOLLOWING ADDRESS:

CC’s Tobacco and Package
8045 Stemley Bridge Road
Talladega, Alabama 35160
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 355 of 619


                                        AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                     The following alias summons was FILED on 6/12/2017 4:00:45 PM




     Notice Date:    6/12/2017 4:00:45 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 356 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                    The following alias summons was FILED on 6/12/2017 4:00:45 PM




    Notice Date:    6/12/2017 4:00:45 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
               Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 357 of 619
State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      61-CV-2016-900361.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
  NOTICE TO:       IMR ELECTRONICS, LLC, C/O PHILIP LEVIN 5330 VISTA ROAD, PASADENA, TX 77505

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JONATHAN LYN BROGDON                                                                           ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2101 1st Avenue North, Pell City, AL 35125                                                                        .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of GARDNER CLAYTON
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

          6/12/2017 4:00:45 PM                                /s/ BRIAN YORK                By:
                     (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JONATHAN LYN BROGDON
                                                                 (Plaintiff's/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                     (Name of Person Served)                                                    (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                           DOCUMENT 87
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 358 of 619
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 3596/19/2017
                                                                     Case Number:  of 619 9:07 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  J'S PHARMACY                                                                    1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  760 MARTIN STREET
  SUITE A                                                                        B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
  PELL CITY, AL 35128
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 360 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 89
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3616/19/2017
                                                                  of 619 9:07 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              J’s Pharmacy
              760 Martin Street
              Suite A
              Pell City, AL 35128

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 89
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 362 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 89
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 363 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 89
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 364 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 89
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3652/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 89
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 366 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 367 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 368 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: J'S PHARMACY
    760 MARTIN STREET
    SUITE A
    PELL CITY, AL, 35128




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:07:52 AM




     Notice Date:    6/19/2017 9:07:52 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 369 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 370 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 371 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 372 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:07:52 AM




     Notice Date:    6/19/2017 9:07:52 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 373 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 374 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 375 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:07:52 AM




    Notice Date:    6/19/2017 9:07:52 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 3766/19/2017
                                                                     Case Number:  of 619 9:15 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  NORTHSIDE APOTHECARY                                                            1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  72 PLAZA DRIVE
  PELL CITY, AL 35125                                                            B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 377 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 92
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3786/19/2017
                                                                  of 619 9:15 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Northside Apothecary
              72 Plaza Drive
              Pell City, AL 35125

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 92
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 379 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 92
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 380 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 92
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 381 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 92
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3822/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 92
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 383 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 384 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 385 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: NORTHSIDE APOTHECARY
    72 PLAZA DRIVE
    PELL CITY, AL, 35125




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 386 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 387 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 388 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 389 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:15:21 AM




     Notice Date:    6/19/2017 9:15:21 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 390 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 391 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 392 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:15:21 AM




    Notice Date:    6/19/2017 9:15:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 3936/19/2017
                                                                     Case Number:  of 619 9:19 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  CARROLL PHARMACY                                                                1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  6767 OLD SPRINGVILLE ROAD
  PINSON, AL 35126                                                               B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 394 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 95
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3956/19/2017
                                                                  of 619 9:19 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Carroll Pharmacy
              6767 Old Springville Road
              Pinson, AL 35126

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                            DOCUMENT 95
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 396 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                           DOCUMENT 95
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 397 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 95
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 398 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 95
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 3992/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 95
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 400 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 401 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 402 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CARROLL PHARMACY
    6767 OLD SPRINGVILLE ROAD
    PINSON, AL, 35126




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 403 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 404 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 405 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 406 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:19:59 AM




     Notice Date:    6/19/2017 9:19:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 407 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 408 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 409 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:19:59 AM




    Notice Date:    6/19/2017 9:19:59 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 4106/19/2017
                                                                     Case Number:  of 619 9:27 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  PUBLIX PHARMACY                                                                 1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  6 OFFICE PARK CIRCLE
  SUITE 100                                                                      B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
  MOUNTAIN BROOK, AL 35223
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 411 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 98
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4126/19/2017
                                                                  of 619 9:27 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Publix Pharmacy
              Attn: Privacy Office
              3300 Publix Corporate Parkway
              Lakeland, FL 33811

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                            DOCUMENT 98
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 413 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                           DOCUMENT 98
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 414 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 98
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 415 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT 98
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4162/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                    DOCUMENT 98
                                             43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 417 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 418 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 419 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: PUBLIX PHARMACY
    6 OFFICE PARK CIRCLE
    SUITE 100
    MOUNTAIN BROOK, AL, 35223




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 420 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 421 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 422 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 423 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:27:20 AM




     Notice Date:    6/19/2017 9:27:20 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 424 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 425 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 426 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:27:20 AM




    Notice Date:    6/19/2017 9:27:20 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 4276/19/2017
                                                                     Case Number:  of 619 9:35 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  WALMART PHARMACY                                                                1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  702 SW 8TH STREET
  MAILSTOP 0230                                                                  B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
  BENTONVILLE, AR 72716
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 428 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                         DOCUMENT 101
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4296/19/2017
                                                                  of 619 9:35 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Wal-Mart Pharmacy
              Attn: Privacy Office
              702 SW 8th Street - Mailstop 0230
              Bentonville, AR 72716-0230

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all pharmacy records, any and all prescriptions filled, the name
       of the medical provider who prescribed any such prescriptions, amounts paid
       on behalf of Mr. Gardner, and amounts paid by any entities on behalf of Mr.
       Gardner.

             THIS IS NOT TO BE CONSTRUED AS A LIMITED REQUEST.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.

       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
                                           DOCUMENT 101
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 430 of 619



reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or
                                          DOCUMENT 101
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 431 of 619



                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 101
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 432 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT
                                  DOCUMENT101
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4332/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                   DOCUMENT
                                   DOCUMENT101
                                            43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 434 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 435 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 436 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: WALMART PHARMACY
    702 SW 8TH STREET
    MAILSTOP 0230
    BENTONVILLE, AR, 72716




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 437 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 438 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 439 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 440 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:35:39 AM




     Notice Date:    6/19/2017 9:35:39 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 441 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 442 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 443 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:35:39 AM




    Notice Date:    6/19/2017 9:35:39 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                                                                     ELECTRONICALLY FILED
 State of Alabama      Case 1:19-cv-01192-CLM Document
                                           ORDER       1-1 Filed 07/26/19
                                                 TO APPEAR                Page 4446/19/2017
                                                                     Case Number:  of 619 9:42 AM
 Unified Judicial System                                                                                                61-CV-2016-900361.00
                                                             (SUBPOENA)                              CV-2016-900361.00
                                                                                                               CIRCUIT COURT OF
 Form C-13 (front)    Rev. 6/07                                                                                  TALLADEGA COUNTY, ALABAMA
                                                                                                                      BRIAN YORK, CLERK
        CIRCUIT
IN THE _______________________________________________           TALLADEGA
                                                       COURT OF ________________________________________________, ALABAMA
              (Circuit, District, or Municipal)                                        (Name of County or Municipality)
   State of Alabama
   Municipality of _________________________________________________________________________________________________________
                                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
   _____________________________________________________________________________________________________________________
   __
   (For Juvenile cases only):
   In the Matter of ___________________________________________________________________________________________________, a child
                                                                                 A. Issued at the request of :
  COOSA VALLEY MEDICAL CENTER                                                     1.    Plaintiff/State
                                                                                  2.    Defendant
                                                                                  3.    Grand Jury
  315 W HICKORY STREET
  SYLACAUGA, AL 35150                                                            B. Special Instructions you are ordered to :
                                                                                  1.    Appear at trial/hearing
                                                                                  2.    Produce records or documents see attached schedule(s)
                                                                                  3.    Appear at deposition
                                                                                  4.    Other ____________________________________________

 You may contact:      ALBRY JOE PEDDY MR. 2015 SECOND AVENUE NORTH, SUITE 200 BIRMIGHAM, AL 35203 (205) 251-5885

YOU ARE ORDERED TO APPEAR to give testimony before the court or by deposition; and/or produce and permit inspection and copying of books,
documents, or tangible things; and /or permit inspection of premises as stated below until otherwise excused. Failure to obey this subpoena may be
deemed a contempt of court from which the subpoena was issued.
                                                                                               ADDITIONAL INSTRUCTIONS
         06/29/2017 10:00 AM
 DATE ____________________________________________________                      Any inspection or production of documents or records must be
 ROOM     Smith Spires & Peddy P.C.                                             completed within 15 days
 ____________________________________________________
 ADDRESS 2015 2nd Ave North                                                 Please see attached for requested records.
 __________________________________________________
 __________________________________________________________
          Suite 200
 _
          Birmingham, AL 35203
 __________________________________________________________
 _
             6/19/2017
DATE ISSUED _______________________



  /s/ BRIAN YORK
    Signature of Court Clerk                      Deputy Clerk Initials

TO ANY SHERIFF OF THE STATE OF ALABAMA OR ANY AUTHORIZED PERSON You are ordered to serve this order on the above named person
and make return to this court.
                                                            RETURN ON SERVICE
  I Certify that I personally Delivered a copy of this order to              (For Criminal cases only)
  _________________________________________________                            Served By Mail
  __ on
  ________________________________________________
                                                                             _________________________________________________________
  _________________________________________________                          _
  _________________________________________________                          Date Mailed
  _________________________________________________
  _________________________________________________
    ________________________________________________
    ____
    Signature and Title of Server
                                                                             _________________________________________________________
                                                                             _
                                                                             Sheriff                                     Deputy Sheriff
Form C-13 (back)    Case 1:19-cv-01192-CLM
                    Rev.1/96                                Document 1-1TO APPEAR
                                                                 ORDER     Filed 07/26/19
                                                                                  (SUBPOENA) Page 445 of 619
NOTICE
With respect to a subpoena which seeks only a production of documents or tangible things or an inspection of premises, as provided in Ala.
R.Civ.P 45(a)(3)(C), the production documents or tangible things or the inspection of premises pursuant to this subpoena shall take place
where the documents or tangible things are regularly kept or at some other reasonable place designated by the recipient of this subpoena.
As recipient of this subpoena, you have the option to deliver or mail legible copies of the documents or things to the party causing issuance
of this subpoena, and the preparation of copies may be conditioned on the payment in advance of the reasonable cost of making such
copies. Other parties involved in this lawsuit have the right to be present at the time of the production or inspection. The recipient of this
subpoena has the right to object to the production or inspection at any time prior to the date of production or inspection set forth in this
subpoena. See Ala. R.Civ.P. 45(c)(2)(B), which is set out below.

Rule 4 5, Ala. R.Civ.P., Paragraphs (c) & (d)

(c) Protection of person subject to subpoenas.
(1) A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing undue
burden or expense on a person subject to that subpoena. The court from which the subpoena was issued shall enforce this duty and impose
upon the party or attorney in breach of this duty on appropriate sanction, which may include, but is not limited to, lost earnings and a
reasonable attorney fee.

(2)(A) A person commanded to produce and permit inspection and copying of designated books, papers, document or tangible things, or
inspection of premises need not appear in person at the place of production or inspection unless commanded to appear for deposition,
hearing or trial.

   (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit inspection and copying at any time before the
time specified for compliance may serve upon the party or attorney designed in the subpoena written objection to inspection or copying of
any or all of the designated materials or of the premises. “Serve” as used herein means mailing to the party or attorney. If objection is made,
the party serving the subpoena shall not be entitled to inspect and copy the materials or inspect the premises except pursuant to an order of
the court by which the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person
commanded to produce, move at any time for an order to compel the production. Such an order to compel production shall protect any
person who is not a party or an officer of a party from significant expenses resulting from the inspection and copying commanded.

(3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify the subpoena if it

(i) fails to allow reasonable time for compliance;

(ii) requires a resident of this state who is not a party or an officer of a party to travel to a place more than one hundred (100) miles form the
place where that person resides, is employed or regularly transacts business in person, or requires a nonresident of this state who is not a
party or an officer of a party to travel to a place within this state more than one hundred (100) miles from the place of service or, where
separate from the place of service, more than one hundred (100) miles from the place where that person is employed or regularly transacts
business in person, except that, subject to the provision of clause (c)(3)(B)(iii) of this rule, such a person may in order to attend trial be
commanded to travel from any such place within the state in which the trial is held, or

(iii) requires disclosure of privileged or other protected matter and no exception or waiver applies, or

(iv) subjects a person to undue burden.


(B) If a subpoena

(i) requires disclosure of a trade secret or other confidential research, development, or commercial information, or

(ii) requires disclosure of an unretained expert’s opinion or information not describing specific events or occurrences in dispute and
resulting from the expert’s study made not at the request of any party, or

(iii) requires a person who is not a party or an officer of a party to incur substantial expenses to travel more than 100 miles to attend trial, the
court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf the
subpoena is issued shows a substantial need for the testimony or material that cannot be otherwise met without undue hardship and
assures that the person to whom the subpoena is addressed will be reasonably compensated, the court may order appearance or production
only upon specified conditions.

(d) Duties in responding to subpoena.

(1) A Person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall
organize and label them to correspond with the categories in the demand.

(2) When information subject to a subpoena is withheld on a claim that it is privileged or subject to protection as trial preparation materials,
the claim shall be made expressly and shall be supported by a description of the nature of the documents, communications, or things not
produced that is sufficient to enable the demanding party to contest the claim.
                                        DOCUMENT 104
                                                                              ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4466/19/2017
                                                                  of 619 9:42 AM
                                                                               61-CV-2016-900361.00
                                                                                CIRCUIT COURT OF
                                                                          TALLADEGA COUNTY, ALABAMA
                                                                               BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Coosa Valley Medical Center
              315 W Hickory Street
              Sylacauga, AL 35150

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires & Peddy,
2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203 (205) 251-5885.
Defendant agrees to reimburse for records based on the provisions of §12-21-6.1, Code of Alabama
1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                           DOCUMENT 104
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 447 of 619



       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena

                       (I) requires disclosure of a trade secret or other confidential research,
                                          DOCUMENT 104
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 448 of 619



               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
                                               DOCUMENT 104
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 449 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 2/16/2017 11:22:54 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      2/16/2017 11:22:54 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                  DOCUMENT
                                  DOCUMENT104
                                           43
                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4502/16/2017
                                                                   of 619 11:22 AM
                                                                   61-CV-2016-900361.00
                                                                    CIRCUIT COURT OF
                                                              TALLADEGA COUNTY, ALABAMA
                                                                   BRIAN YORK, CLERK

            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                             TALLADEGA DIVISION


 GARDNER CLAYTON,                      )
 Plaintiff,                            )
                                       )
 V.                                    ) Case No.:     CV-2016-900361.00
                                       )
 LG ELECTRONICS, INC.,                 )
 VAPOR'S SOURCE,                       )
 CC'S TOBACCO & PACKAGE,               )
 Defendants.                           )


                                  HIPAA Order


                         HIPAA ORDER IN CIVIL ACTION

Upon compliance with Alabama law, the attorneys for the parties and/or pro se
parties to this lawsuit are permitted to obtain all health information, including
charges therefor, relating to any Individual who is a party to this case, or any
decedent or other real party in interest, represented by an executor,
administrator, guardian, next friend, bailee or trustee. This Order neither
broadens nor restricts any party’s ability to conduct discovery pursuant to
Alabama law, sole purpose hereof being only to permit compliance with the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

 This Court Order authorizes any third-party who is provided with a subpoena
requesting the production of documents or commanding attendance at
deposition or trial to disclose Protected Health Information in response to such
request or subpoena. The Court Order is intended to authorize such disclosures
under Section 164.512(e)(1) of the privacy regulations issued pursuant to the
Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Nothing in this Order shall be deemed to relieve any party or attorney of the
requirements of the Alabama Rules of Civil Procedure. Nothing in this Order
permits disclosure of confidential communications, made for the purposes of
diagnosis or treatment of a patient’s mental or emotional condition, including
alcohol or drug addiction, among the patient, the patient’s psychotherapist,
and persons who are participating in the diagnosis or treatment under the
                                   DOCUMENT
                                   DOCUMENT104
                                            43
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 451 of 619



direction of the psychotherapist, including members of the patient’s family.
 Nothing in this Order permits disclosure of records or information relating to HIV
testing or sexually transmitted disease.

Nothing in this Order shall be construed to authorize any party or any attorney
for any party to release, exchange, submit or share any Protected Health
Information with any other person or any other entity, other than agent or
employee of the attorney or party. This Order prohibits the parties from using or
disclosing the Protected Health Information for any purpose other than this
litigation or proceedings.

At the conclusion of this action and at the written request on an Individual
whose Protected Health Information has been disclosed, or such Individual’s
authorized representative, all recipients of the Protected Health Information
shall return to the requesting party the documents and all copies thereof
containing Protected Health Information received by them pursuant to this
Order, except that Protected Health Information, which is included in insurance
claim files and law firm litigation files, may be retained to allow compliance to
the extent and for the period that such retention is required by Alabama
insurance laws and the Alabama State Bar rules and regulations.


DONE this 16th day of February, 2017.


                                        /s/ JULIAN M KING
                                        PRESIDING CIRCUIT JUDGE
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 452 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 453 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: COOSA VALLEY MEDICAL CENTER
    315 W HICKORY STREET
    SYLACAUGA, AL, 35150




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 454 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 455 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 456 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 457 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following subpoena was FILED on 6/19/2017 9:42:21 AM




     Notice Date:    6/19/2017 9:42:21 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 458 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 459 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 460 of 619


                                      AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following subpoena was FILED on 6/19/2017 9:42:21 AM




    Notice Date:    6/19/2017 9:42:21 AM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                          DOCUMENT 106
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 461 of 619
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 462 of 619


                                      AlaFile E-Notice




                                                                           61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                           NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                            The following matter was served on 6/21/2017

                                   D004 IMR ELECTRONICS, LLC
                                         Corresponding To
                                         CERTIFIED MAIL




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 463 of 619


                                   AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                         NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                61-CV-2016-900361.00

                         The following matter was served on 6/21/2017

                                D004 IMR ELECTRONICS, LLC
                                      Corresponding To
                                      CERTIFIED MAIL




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                     DOCUMENT 108
                                                                       ELECTRONICALLY FILED
     Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4646/27/2017
                                                                 of 619 2:08 PM
                                                                        61-CV-2016-900361.00
                                                                         CIRCUIT COURT OF
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                        BRIAN YORK, CLERK
         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )             CIVIL ACTION NO.:
                                  )             CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

                      NOTICE OF SERVICE OF DOCUMENTS

      TO:           Circuit Court Clerk of Talladega County, AL

        PLEASE TAKE NOTICE that the following discovery documents have been filed on
behalf of the Defendant:

             ()     Interrogatories
             ()     Answers to Interrogatories
             ()     Request for Production of Documents
             ()     Responses to Request for Production of Documents
             ()     Request for Admissions
             ()     Response to Request for Admissions
             ()     Notice of Taking Deposition
             (X )   Other: Notice of Intent to Serve Subpoena on Non-Party.

                                         Respectfully submitted,


                                          s/ A. JOE PEDDY
                                         A. JOE PEDDY (PED002)
                                         SMITH, SPIRES & PEDDY, P.C.
                                         Suite 200
                                         2015 Second Avenue North
                                         Birmingham, Alabama 35203
                                         Telephone: (205) 251-5885
                                         Fax: (205) 251-8642
                                         ajp@ssp-law.com
                                          DOCUMENT 108
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 465 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 27th day of June, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                          DOCUMENT 109
                                                                                  ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4666/27/2017
                                                                  of 619 2:08 PM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                                                                   BRIAN YORK, CLERK
           IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                   CIVIL ACTION NO.:
                                  )                   CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )

          NOTICE OF INTENT TO SERVE SUBPOENAS ON A NON-PARTIES

        Take notice that upon the expiration of fifteen (15) days (or such other time as the Court has
allowed) from the date of service of this notice the Defendant in this cause will apply to the Clerk
of this Court for issuance of the attached subpoenas directed to the below who are not a party to this
matter:

               Custodian of Records
               Complete Pain Care
               2345 Moody Parkway
               Suite 204
               Moody, AL 35004

                                               Respectfully submitted,


                                                s/ A. JOE PEDDY
                                               A. JOE PEDDY (PED002)
                                               SMITH, SPIRES, PEDDY, HAMILTON &
                                               COLEMAN, P.C.
                                               Suite 200
                                               2015 Second Avenue North
                                               Birmingham, Alabama 35203
                                               Telephone: (205) 251-5885
                                               Fax: (205) 251-8642
                                               ajp@ssp-law.com
                                          DOCUMENT 109
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 467 of 619



                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing to
the following e-mail addresses on this the 27th day of June, 2017.

Jonathan L. Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                               s/ A. JOE PEDDY
                                              OF COUNSEL
                                        DOCUMENT 109
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 468 of 619



          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
          Plaintiff,              )
                                  )
vs.                               )                 CIVIL ACTION NO.:
                                  )                 CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
          Defendants.             )


         SUBPOENA FOR PRODUCTION OF DOCUMENTS UNDER RULE 45

       TO:    Custodian of Records
              Complete Pain Care
              2345 Moody Parkway
              Suite 204
              Moody, AL 35004

       You are hereby notified of the following request of the Defendant. That you produce and
permit said Defendant to inspect and copy each of the following class of documents within fifteen
(15) days:

       The complete file of CLAYTON GARDNER, DOB: 07/17/1989, including but
       not limited to all records, charts, admission and discharge summaries, nurses'
       notes, doctors' orders, x-ray reports, lab reports, data, results and reports of
       toxicological and/or chemical testing, etc., which pertain to the treatment and/or
       diagnosis, etc., of Mr. Gardner including all invoices for services rendered;
       claims filed to insurance provider(s); statement(s) showing amount paid by
       insurance provider(s), amount paid by Mr. Gardner or any representative of Mr.
       Gardner and, any and all outstanding balances.

       YOU MAY COMPLY WITH THIS SUBPOENA BY MAILING A PHOTOSTATIC COPY
OF ALL RECORDS AS REQUESTED TO Angela Holman, Paralegal, Smith, Spires, Peddy,
Hamilton & Coleman, 2015 Second Avenue North, Suite 200, Birmingham, Alabama 35203
(205) 251-5885. Defendant agrees to reimburse for records based on the provisions of §12-21-6.1,
Code of Alabama 1975 (1995 Repl. Vol.).

Rule 45© and (d) of the Alabama Rules of Civil Procedure instructs you as follows:

       © Protection of Persons Subject to Subpoenas.
                                           DOCUMENT 109
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 469 of 619




       (1) A party or an attorney responsible for the issuance and service of a subpoena shall take
reasonable steps to avoid imposing undue burden or expense on a person subject to that subpoena.
The court from which the subpoena was issued shall enforce this duty and impose upon the party or
attorney in breach of this duty an appropriate sanction, which may include, but is not limited to, lost
earnings and a reasonable attorney fee.

        (2)(A) A person commanded to produce and permit inspection and copying of designated
books, papers, documents or tangible things, or inspection of premises need not appear in person at
the place of production or inspection unless commanded to appear for deposition, hearing or trial.

              (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and
       permit inspection and copying at any time before the time specified for compliance may
       serve upon the party or attorney designated in the subpoena written objection to inspection
       or copying of any or all of the designated materials or of the premises. "Serve" as used
       herein means mailing to the party or attorney. If objection is made, the party serving the
       subpoena shall not be entitled to inspect and copy the materials or inspect the premises
       except pursuant to an order of the court by which the subpoena was issued. If objection has
       been made, the party serving the subpoena may, upon notice to the person commanded to
       produce, move at any time for an order to compel the production. Such an order to compel
       production shall protect any person who is not a party or an officer of a party from significant
       expense resulting from the inspection and copying commanded.

       (3)(A) On timely motion, the court by which a subpoena was issued shall quash or modify
the subpoena if it

                        (I) fails to allow reasonable time for compliance;
                        (ii) requires a resident of this state who is not a party or an officer of a party
               to travel to a place more than one hundred (100) miles from the place where that
               person resides, is employed or regularly transacts business in person, or requires a
               nonresident of this state who is not a party or an officer of a party to travel to a place
               within this state more than one hundred (100) miles from the place of service or,
               where separate from the place of service, more than one hundred (100) miles from
               the place where that person is employed or regularly transacts business in person,
               except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such a person
               may in order to attend trial be commanded to travel from any such place within the
               state in which the trial is held, or

                      (iii) requires disclosure of privileged or other protected matter and no
               exception or waiver applies, or

                       (iv) subjects a person to undue burden.

               (B) If a subpoena
                                          DOCUMENT 109
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 470 of 619



                      (I) requires disclosure of a trade secret or other confidential research,
               development, or commercial information, or

                      (ii) requires disclosure of an unretained expert's opinion or information not
               describing specific events or occurrences in dispute and resulting from the expert's
               study made not at the request of a party, or

                      (iii) requires a person who is not a party or an officer of a party to incur
               substantial expense to travel more than 100 miles to attend trial,

the court may, to protect a person subject to or affected by the subpoena, quash or modify the
subpoena or, if the party in whose behalf the subpoena is issued shows a substantial need for the
testimony or material that cannot be otherwise met without undue hardship and assures that the
person to whom the subpoena is addressed will be reasonably compensated, the court may order
appearance or production only upon specified conditions.

       (d) Duties in Responding to a Subpoena.

       (1) A person responding to a subpoena to produce documents shall produce them as they are
kept in the usual course of business or shall organize and label them to correspond with the
categories in the demand.

         (2) When information subject to a subpoena is withheld on a claim that it is privileged or
subject to protection as trial preparation materials, the claims shall be made expressly and shall be
supported by a description of the nature of the documents, communications, or things not produced
that is sufficient to enable the demanding party to contest the claim.


                                               s/ A. JOE PEDDY
                                              A. JOE PEDDY (PED002)
                                              Attorney for Defendant


OF COUNSEL:
Smith, Spires & Peddy
2015 Second Avenue North
Suite 200
Birmingham, Alabama 35203
(205) 251-5885
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 471 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 472 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 473 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 474 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 475 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following discovery was FILED on 6/27/2017 2:08:55 PM




     Notice Date:    6/27/2017 2:08:55 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 476 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 477 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 478 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                     The following discovery was FILED on 6/27/2017 2:08:55 PM




    Notice Date:    6/27/2017 2:08:55 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                            DOCUMENT 111
                                                          ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 479 7/6/2017
                                                             of 619 4:00 PM
                                                            61-CV-2016-900361.00
                                                             CIRCUIT COURT OF
                                                       TALLADEGA COUNTY, ALABAMA
                                                            BRIAN YORK, CLERK
                          DOCUMENT 111
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 480 of 619
                          DOCUMENT 111
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 481 of 619
                          DOCUMENT 111
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 482 of 619
                          DOCUMENT 111
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 483 of 619
                          DOCUMENT 111
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 484 of 619
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 485 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 486 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 487 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 488 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 489 of 619


                                       AlaFile E-Notice




                                                                     61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

            The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




     Notice Date:    7/6/2017 4:00:51 PM




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35160

                                                                               256-761-2102
                                                                     brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 490 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 491 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 492 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 493 of 619


                                      AlaFile E-Notice




                                                                    61-CV-2016-900361.00


To: ALBRY JOE PEDDY MR.
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

           The following RETURN ON SERVICE - SERVED was FILED on 7/6/2017 4:00:51 PM




    Notice Date:    7/6/2017 4:00:51 PM




                                                                          BRIAN YORK
                                                                 CIRCUIT COURT CLERK
                                                           TALLADEGA COUNTY, ALABAMA
                                                                          P O BOX 6137
                                                                  TALLADEGA, AL, 35160

                                                                              256-761-2102
                                                                    brian.york@alacourt.gov
                                           DOCUMENT 113
                                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 4947/17/2017
                                                                  of 619 1:05 PM
                                                                                  61-CV-2016-900361.00
                                                                                   CIRCUIT COURT OF
                                                                             TALLADEGA COUNTY, ALABAMA
                                                                                  BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Case No.: CV2016-900361
                                               )
LG ELECTRONICS U.S.A., INC.,                   )
VAPOR’S SOURCE, CC’S TABACO                    )
and PACKAGE,                                   )
                                               )
       Defendants.                             )

                                             ANSWER

       Comes now Expo International, Inc., formerly doing business as IMR Electronics, LLC

and by way of answer to Plaintiff’s Complaint says as follows:

       1.      Defendant denies that it or any of its agent were guilty of any negligence that caused

or contributed to cause the Plaintiff’s accident.

       2.      Defendant denies that it or any of its agents were guilty of any wanton misconduct

that caused or contributed to cause to the Plaintiff’s loss.

       3.      This Defendant denies it was the manufacturer of any battery as alleged in the

Plaintiff’s Complaint.

       4.      This Defendant pleads all applicable defenses available under the Extended

Manufacturers Liability Doctrine.

       5.      Defendant denies that there was any defect of any type in any batter or other product

that might have been sold or furnished by this Defendant to any other party.

       6.      Defendant denies there was any causal connection by and between anything done

by this Defendant and the Plaintiff.
                                          DOCUMENT 113
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 495 of 619



       7.      Plaintiff was guilty of contributory negligence which proximately contributed to

his accident and injury.

       8.      Plaintiff assumed the risk of injury by his conduct on the date and at the place

referred to in the Complaint.

       9.      Plaintiff’s medical expenses have been paid for through a collateral source in an

amount less than the amount as billed.

       10.     Defendant denies there was any proximate causation between anything done by this

Defendant and the accident alleged by the Plaintiff.

       11.     The Defendant pleads the Plaintiff’s misuse of the product.

       12.     Defendant denies that it furnished any product which was used by the Plaintiff at

the time and at the place referred to in the Complaint but that if anything was furnished by this

Defendant it is denied that it was defective.

       13.     This Defendant denies it is subject to the jurisdiction of the Alabama Courts and

venue in Talladega County.

       14.     Defendant denies that Plaintiff’s Complaint has stated grounds of which relief can

be obtained against this Defendant.

       15.     This Defendant denies that it or any of the other Defendants had a duty to

manufacturer “a safe product” and this Defendant avers that to the extent Plaintiff was using any

product manufactured, designed or distributed by this Defendant that the product was in reasonably

safe condition when put to its intended use.

       16.     Defendant denies the nature and extent of the injuries alleged by the Plaintiffs.
                                          DOCUMENT 113
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 496 of 619



       17.      This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of the constitutional safeguards provided to Defendants under the

Constitution of the State of Alabama.

       18.      This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of the constitutional safeguards provided to Defendants under the

Constitution of the United States of America.

       19.      This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of the constitutional safeguards provided to Defendants under the Due

Process Clause of the Fourteenth Amendment to the Constitution of the United States in that

punitive damages are vague and are not rationally related to legitimate government interests.

       20.      This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of Article I, Section 6 of the Constitution of the State of Alabama which

provides that no person shall be deprived of life, liberty, or property except by due process of law,

in that punitive damages are vague and are not rationally related to legitimate government interests.

       21.      This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of the procedural safeguards provided to Defendants under the Sixth

Amendment to the Constitution of the United States in that punitive damages are penal in nature

and, consequently, the Defendants are entitled to the same procedural safeguards accorded to

criminal Defendants.

       22.      This Defendant avers that they are violative of the self incrimination clause of the

Fifth Amendment to the Constitution of the United States of America to impose punitive damages

against it, which are penal in nature, yet compel it to disclose potentially incriminating documents

and evidence.
                                         DOCUMENT 113
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 497 of 619



       23.     This Defendant avers that they are violative of the rights guaranteed by the

Constitution of the United States of America and the Constitution of the State of Alabama to

impose punitive damages against this defendant which are penal in nature by requiring a burden

of proof on the Plaintiff which is less than the "beyond a reasonable doubt" burden of proof

required in criminal cases.

       24.     This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of the Eighth Amendment to the Constitution of the United States in that the

damages would be an excessive fine in violation of the Excessive Fines Clause of the Eighth

Amendment to the United States Constitution.

       25.     This Defendant avers that any award of punitive damages to the Plaintiff in this

case will be violative of Article I, Section 15 of the Constitution of Alabama 1901 in that the

damages would be an excessive fine.

       26.     This Defendant pleads the statutory immunity granted to a distributor of a product

who made no changes to the product.

       27.     Defendant reserves the right to add any later defenses that discovery might reveal

to be available.

       Date: July 17, 2017

                                             s/Jay Clark
                                             John W. Clark, Jr.

                                             Clark, Hair & Smith P.C.
                                             1000 Urban Center Drive
                                             Suite 125
                                             Birmingham, Alabama 35242
                                             205-397-2900
                                             205-397-2901 – Fax
                                             Email: jclark@chslaw.com

                                             Attorney for Defendant Expo International, Inc.
                                           DOCUMENT 113
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 498 of 619



                                 CERTIFICATE OF SERVICE


         I hereby certify that on this the 17th day of July, 2017, I electronically filed the foregoing
with the Clerk of the Court using the Alabama e-filing system which will send notification of such
filing; and I hereby certify that any non e-filing participants to whom the foregoing is due will
have a copy of same placed in the United States mail, first class postage prepaid and properly
addressed this same day.

Jonathan L. Brogdon
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
205-388-5715
205-338-5717 – Fax

Joey Stevens
The law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
205-814-0011
                                                       /s/ Jay Clark
                                                       OF COUNSEL
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 499 of 619


                                        AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JOHN W CLARK JR.
    jclark@chslaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                        The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 500 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 501 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 502 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: IMR ELECTRONICS, LLC (PRO SE)
    C/O PHILIP LEVIN
    5330 VISTA ROAD
    PASADENA, TX, 77505-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 503 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following answer was FILED on 7/17/2017 1:05:36 PM




     Notice Date:    7/17/2017 1:05:36 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 504 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 505 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 506 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 507 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following answer was FILED on 7/17/2017 1:05:36 PM




    Notice Date:    7/17/2017 1:05:36 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                              DOCUMENT 115
                                                                                                                                ELECTRONICALLY FILED
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5084/30/2018
                                                                      of 619 10:41 AM
STATE OF ALABAMA             Revised 3/5/08             Case No.  61-CV-2016-900361.00
Unified Judicial System                                                                                                   CIRCUIT COURT OF
61-TALLADEGA                                                      District Court      Circuit Court                 TALLADEGA COUNTY, ALABAMA
                                                                                                             CV201690036100
                                                                                                                         BRIAN YORK, CLERK
                                                                                                CIVIL MOTION COVER SHEET
CLAYTON GARDNER V. LG ELECTRONICS, INC.                                            Name of Filing Party:D002 - VAPOR'S SOURCE
ET AL

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 HANNAH HOOKS STOKES
 2015 2nd Avenue North - Ste 200
 Birmingham, AL 35203
Attorney Bar No.: STO099

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               50                                                  Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other
                                                                                         pursuant to Rule                                (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ HANNAH HOOKS STOKES
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   4/30/2018 10:40:20 AM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                          DOCUMENT 116
                                                                                  ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5094/30/2018
                                                                   of 619 10:41 AM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                                                                   BRIAN YORK, CLERK
          IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                  )
                                  )
      Plaintiff,                  )
                                  )
vs.                               )                      CIVIL ACTION NO.:
                                  )                      CV 16-900361
                                  )
LG CHEM, LTD; VAPER’S SOURCE; )
CC’S TOBACCO and PACKAGE; et al., )
                                  )
      Defendants.                 )

             DEFENDANTS VAPER’S SOURCE AND IMR ELECTRONICS’
                  JOINT MOTION FOR SUMMARY JUDGMENT

       COMES NOW the defendants, designated by plaintiff as Vaper’s Source and IMR

Electronics (now known as Expo International, Inc.), by and through their undersigned

counsels of record, and pursuant to Rule 56 of the Alabama Rules of Civil Procedure, and

hereby requests that this Court enter an order granting Summary Judgment in its entirety and

against the plaintiff as to all counts asserted in his complaint. Defendants assert that there is no

issue of material fact, and that they are entitled to judgment as a matter of law. Defendants

present the following brief in support of this motion.

                          STATEMENT OF UNDISPUTED FACTS

       This case arises out of an incident alleged by the plaintiff, Clayton Gardner, on or about

July 16, 2016. Gardner alleges that fifteen (15) minutes after using and placing a Vaporesso

Tarot 200w vape device in his front pocket, the device caught fire. (Complaint). A “vape”

device is a battery-operated device used by smokers or former smokers in an effort to assist

them in ceasing smoking. Gardner alleges that this incident caused him to sustain first and

second degree burns over his legs, pelvis, and abdomen. Gardner also alleges that he purchased
                                           Page 1 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 510 of 619



the Vaporesso Tarot 200w device on or about June 16, 2016 from Defendant CC’s Tobacco

and Package. (Complaint). He alleges, as no evidence has been presented to confirm, to have

purchased a 200w battery for the device from Defendant, Vaper’s Source, on or about

November 2015. (Complaint).

       Gardner’s discovery responses state that he was with family in Lincoln, Alabama at the

time of the accident and had been throwing ball with his minor nephew when his pocket caught

fire with the device inside. (Complaint and Plaintiff’s Discovery Responses). Additionally,

Gardner states that he was using the vape device approximately ten (10) minutes prior to the

incident and placed it in his left front pocket thereafter. (Complaint and Plaintiff’s Discovery

Responses). Gardner initially had the following defendants in his complaint: LG Chem Ltd.

(name amended), Vaper’s Source, and CC’s Tobacco and Package (Complaint). With

Gardner’s recently filed amended complaint, the following defendants have also been added:

IMR Electronics, LLC, as alleged distributor LG battery, and Shenzhen Smoore Technology

Limited, as alleged manufacturer of the Vaporesso device. (Amended Complaint).

       The Defendant Vaper’s Source is a retailer of vaping devices and accessories in

Trussville, Alabama. (Exhibit A, Affidavit of Vaper’s Source).            The Defendant had no

involvement with the manufacturing, designing, or packaging of the batteries and did nothing

to alter them upon receipt.(Exhibit A). The Defendant had ordered this type of battery before

from IMR Electronics, a distributor, to sell in its stores (Exhibit A).

       The Defendant IMR electronics is now known as Expo International, Inc. and is a

distributor of, among other things, LG batteries. (Exhibit B, Affidavit of Expo). Expo is not a

manufacturer or assembler of LG batteries and did not manufacture the batteries used in the

Plaintiff’s vaping device. Expo sold the batteries used in the device to Vapor Source in the
                                            Page 2 of 13
                                          DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 511 of 619



December 2015 through March 2016 time frame. (Exhibit B). The LG batteries furnished by

Expo to Vaper’s Source were manufactured by LG Chem, a subsidiary of LG Electronics.

(Exhibit B). Expo had no control over the design, testing, manufacturing, initial packaging or

labeling of the batteries. (Exhibit B). Expo did not in any way alter or modify the batteries from

the time they were received until furnished to Vapers Source.

       An Affidavit has been served on the Plaintiff’s attorney advising the correct identity of

the manufacturer of the battery. The address of the manufacturer was listed in the Affidavit

which is attached as Exhibit “B”.



                                    STANDARD OF REVIEW

       Under the Alabama Rules of Civil Procedure, summary judgment is appropriate when

the discovery process “show[s] that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Ala.R.Civ.P., 56(c)(3). The movant

may rely on any evidence tending to show the lack of a genuine issue of material fact because

“[t]he law requires only that a movant for summary judgment present evidence, from whatever

source, to show that there is no triable issue of fact.” Ex parte General Motors Corp., 769 So.2d

903, 909 (Ala. 1999). In doing so, the movant “need not prove a negative in order to prevail on

a motion for summary judgment.” Id. (quoting Lawson State Community College v. First

Continental Leasing Corp., 529 So.2d 926 (Ala. 1988)). The movant can prevail either by

producing “evidence that negates an essential element in a non-movant’s claim or ... by

demonstrating ... that- the nonmovant’s evidence is insufficient to establish an essential

element of a non-movant’s claim....” General Motors, 769 So.2d at 909 (quoting Justice

Houston’s special concurrence in Bernard v.Caldwell, 543 So. 2d 686 (Ala. 1989)).
                                          Page 3 of 13
                                          DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 512 of 619



       A properly supported motion for summary judgment can be defeated only by

“substantial evidence” of the existence of a genuine material fact. Upshaw v. McArdle, 650

So.2d 875, 876 (Ala. 1994). To be considered substantial, evidence must be “of such weight

and quality that fair minded persons in the exercise of impartial judgment can reasonably infer

the existence of the fact sought to be proved.” Id. (quoting West v. Founders Life Assurance

Company of Florida, 547 So.2d 879 (Ala. 1989)). Evidence that affords nothing more than

speculation, conjecture, or guesses does not rise to the level of substantial evidence. Smoyer v.

Birmingham Area Chamber of Commerce, 517 So.2d 585, 588 (Ala. 1987).

                                     LEGAL ARGUMENT

       Defendants are entitled to summary judgment as a matter of law on all claims made by

plaintiff, Clayton Gardner. As the basis of this argument, Defendants assert that there is no

genuine issue of material fact and that Vaper’s Source and IMR Electronics should be

dismissed as “innocent sellers” under Alabama Code §6-5-521 and through a “closed-

container defense” provided for AEMLD claims against retailers.

I. Defendants are entitled to summary judgment as the Defendants are protected under

Ala. Code §6-5-521.

       Defendants, Vaper’s Source and IMR Electronics, are entitled to summary judgment

pursuant to the “Innocent Seller Act,” codified by amendment as Ala. Code § 6-5-521.

Specifically, § 6-5-521 states the following in pertinent part:

           (b) No product liability action may be asserted or may be provided a claim
           for relief against any distributor, wholesaler, dealer, retailer, or seller of
           a product, or against an individual or business entity using a product in the
           production or delivery of its products or services (collectively referred to as
           the distributor) unless any of the following apply:



                                            Page 4 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 513 of 619



               (1)     The distributor is also the manufacturer or assembler of the final
               product and such act is causally related to the product's defective condition.
               (2)     The distributor exercised substantial control over the design,
               testing, manufacture, packaging, or labeling of the product and such act is
               causally related to the product's condition.
               (3)     The distributor altered or modified the product, and the alteration or
               modification was a substantial factor in causing the harm for which
               recovery of damages is sought. (4) It is the intent of this subsection to
               protect distributors who are merely conduits of a product. This subsection
               is not intended to protect distributors from independent acts unrelated to
               the product design or manufacture, such as independent acts of negligence,
               wantonness, warranty violations, or fraud.

                                                    …

           (d) In a product liability action brought pursuant to subsection (c), against a
           distributor, wholesaler, dealer, retailer, or seller of a product . . . the party, upon
           answering or otherwise pleading, may file an affidavit certifying the correct
           identity of the manufacturer of the product that allegedly caused the claimant’s
           injury. Once the claimant has commenced an action against the manufacturer,
           and the manufacturer has or is required to have answered or otherwise pleaded,
           the claimant shall voluntarily dismiss all claims against the . . . retailer, or
           seller of the product in question . . . unless the claimant can identify prima
           facie evidence that the requirements of subsection (b) for maintaining a
           product liability action against such a party are satisfied.


Ala. Code § 6-5-521(emphasis added). It should be noted that the plaintiff’s claims against the

Defendants fall under the legislature’s definition of a “product liability action”:

       (a) A “ product liability action” means any action brought by a natural person
           for personal injury, death, or property damage caused by the manufacture,
           construction, design, formula, preparation, assembly, installation, testing,
           warnings, instructions, marketing, packaging, or labeling of a manufactured
           product when such action is based upon (a) negligence, (b) innocent or
           negligent misrepresentation, (c) the manufacturer's liability doctrine, (d) the
           Alabama extended manufacturer's liability doctrine, as it exists or is
           hereafter construed or modified, (e) breach of any implied warranty, or (f)
           breach of any oral express warranty and no other. A product liability action
           does not include an action for contribution or indemnity. Ala. Code § 6-5-
           521 (1975).



                                            Page 5 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 514 of 619



       Commentators have explained that the Act’s purpose is to “protect[] wholesale and

retail sellers of products.” 1 Ala. Pers. Inj. & Torts § 7:11 (2016 ed.). Further, the United States

District Court for the Northern District of Alabama, applying Alabama law, has held that the

Innocent Seller Act provides absolute protection to a defendant seller if the plaintiff does not

prove one of the exceptions. Gardner v. Aloha Ins. Servs., No. 2:11©CV©3450©RDP, 2013

WL 839884, at *7 (N.D. Ala. Mar. 4, 2013), aff'd, 566 F. App'x 903 (11th Cir. 2014). In

Gardner, the plaintiff failed to allege that the defendant Wal-Mart fell under one of the

enumerated exceptions to the Act. Accordingly, the Court held that this issue was dispositive,

and affirmed summary judgment in favor of the defendant. Therefore, in line with the

foregoing, if a plaintiff is able to identify the manufacturer of a defective product, there is no

cause of action against the seller unless it controlled the manufacturing, assembly, design,

testing, packaging, or labeling of the product, or unless the seller modified the product.

       The pertinent part of the Ala. Code § 6-5-521 is that a plaintiff may pursue claims

against a retailer if the manufacturer is not identifiable by plaintiff. To that effect, Vaper’s

Source states that it purchased batteries1 from a battery distributor, IMR Electronic or Expo

International, as authentic and brand name LG batteries. (Exhibit A, Affidavit of Vaper’s

Source). At the time of plaintiff’s alleged purchase of the battery from Vaper’s Source, Robert

Slawson was a member of Vaper’s Source LLC and handled the ordering and purchasing for

the store. (Exhibit A). Plaintiff claims to have purchased the alleged 200w LG battery from

Vaper’s Source on or about November 2015. (Complaint). From September 2015 through

December 2015, Slawson only made purchases of these types of batteries through one



1 It is unknown whether or not the batteries purchased from Vaper’s Source and received from
distributor Expo International were, in fact, the batteries which Plaintiff alleges caused him injury.
                                             Page 6 of 13
                                             DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 515 of 619



company, IMR Electronics, as he wanted authentic LG batteries in his store. (Exhibit

A).Vaper’s Source has purchase orders from November 23, 2015 from IMR Batteries which

detail the purchase of twenty (20) LG HG2 18650 3000mAh 20A flat top batteries. (Exhibit C,

IMR Purchase Orders).

        Upon purchase from an online account, the batteries were shipped directly to Vaper’s

Source where they remained enclosed in their packages until sale. (Exhibit A). Further, the

batteries were stored in their original packaged boxes in a store stock room until a sale to a

customer. Vaper’s Source had nothing to do with the design, manufacturing, or packaging of

any batteries purchased for sale in Vaper’s Source and did not alter, modify, or change the

products upon receipt. (Exhibit A). This Defendant informed the plaintiff of the distributer

from whom the batteries were purchased, and the plaintiff amended his complaint to add the

distributor as a party. (Amended Complaint).

        Similarly, Defendant IMR Electronics (now known as Expo International, Inc.), is not

the manufacturer, tester, packer, or producer of the alleged battery type claimed by plaintiff to

have caused injury. The Defendant is a distributor of LG Batteries, among other things.

(Exhibit B, Affidavit of Expo). The Defendant sold batteries of this variety to the Defendant

Vaper’s Source sometime within the December 2015 to March 2016 time frame. (Exhibit B).

The batteries were manufactured by LG Chem, a subsidiary of LG Electronics. (Exhibit B).

This Defendant did not alter or modify the product in any way and has informed the plaintiff of

the manufacturer. (Exhibit B).

        Moreover, as laid out in Ala. Code § 6-5-521(d), a plaintiff should voluntarily dismiss

an action against a retailer upon being informed about the manufacturer by certification from


There has been no evidence presented by the plaintiff in this regard.
                                             Page 7 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 516 of 619



the defendant retailer. Both Defendants in this case have notified the plaintiff of the

manufacturer of the batteries alleged to have caused injuries to the plaintiff. Defendant Vaper’s

Source notified plaintiff about where it purchased the product (a distributor) as evidenced by

the plaintiff amending his complaint to add additional parties and by correspondence of a

certified affidavit to Plaintiff. (Exhibit D). Defendant Expo International has also informed the

Plaintiff of the manufacturer information by affidavit. Therefore, under the Alabama Code

designed to protect small retailers by requiring plaintiffs to voluntarily dismiss a suit once

informed as to the correct manufacturer, Plaintiff should dismiss both defendants and pursue

his claims against the correct entities.

II. Defendants are entitled to summary judgment as there are no viable claims against the

Defendants and there is no causal relation to the alleged defect.

       Certain claims in Alabama, such as claims made under the AEMLD, fall within the

context of product liability actions. Alabama Code §6-5-521(a) states:

                        A “product liability action” means any action brought by a
                        natural person for personal injury, death, or property damage
                        caused by the manufacture, construction, design, formula,
                        preparation, assembly, installation, testing, warnings,
                        instructions, marketing, packaging, or labeling of a
                        manufactured product when such action is based upon (1)
                        negligence, (2) innocent or negligent misrepresentation, (3) the
                        manufacturer's liability doctrine, (4) the Alabama extended
                        manufacturer's liability doctrine as it exists or is hereafter
                        construed or modified, (5) breach of any implied warranty, or
                        (6) breach of any oral express warranty and no other.


Retailers may be subject to the AEMLD, but are provided protection in some instances. A

defendant—other than a manufacturer—may escape liability by: “affirmatively show[ing] that



                                           Page 8 of 13
                                          DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 517 of 619



it did not contribute to the defective condition, had no knowledge of it, and had no opportunity

to inspect the product.” In Re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prod.

Liab. Litig., 870 F. Supp. 2d 587, 595 (S.D. Ill. 2012).(citing Mathis v. Harrel, Co. Inc., 828

So.2d 248, 258 (Ala. 2002)).

       Additionally, the Alabama Extended Manufacturer Liability Doctrine (“AEMLD”)

requires that a plaintiff prove the following to support his claim:

       (a) he suffered injury or damages to himself or his property by one who sells a
       product in a defective condition unreasonably dangerous to the plaintiff as the
       ultimate user or consumer, if

            (1) the seller is engaged in the business of selling such a product, and
            (2) it is expected to and does reach the user or consumer without substantial
                change in the condition in which it was sold.

       (b) Showing these elements, the plaintiff has proved a prima facie case although

            (1) the seller has exercised all possible care in the preparation and sale of his
                product, and
            (2) the user or consumer has not bought the product from, or entered into any
                contractual relation with, the seller.

Casrell v. Altec Indus., Inc., 335 So. 2d 128, 132-33 (Ala. 1976)(internal footnote omitted).

       Under the AEMLD, a product is defective if it is unreasonably dangerous. Id. at 131;

Moore v. Kawasaki Motors Corp., USA, 703 So. 2d 990 (Ala. Civ. App. 1997). Speculative

evidence seeking to prove the existence of a defect at the time that the product leaves the

Defendant’s possession is insufficient to survive summary judgment. Allstate Ins. Co. and

Ceruzzi v. Mitsubishi electric America, Inc., 709 So. 2d 1306 (Ala. Civ. App. 1998). Alabama

law recognizes causes of action under the AEMLD for manufacturing defects, design defects,

and defective warnings.




                                           Page 9 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 518 of 619



       The Alabama Supreme Court has held that “Under the lack of causal relation defense, a

retailer that only distributes finished products will not be liable under the AEMLD where

the retailer received the product in a defective condition, did not contribute to the

product's defective condition, and where no reasonable means of inspection could have

revealed the alleged defective condition.” In Re Yasmin & Yaz (Drospirenone) Mktg., Sales

Practices & Prod. Liab. Litig., 870 F. Supp. 2d 587, 595 (S.D. Ill. 2012) (citing Fleming Farms

v. Dixie Ag Supply, Inc. 631 So.2d 922,928 (Ala. 1994).

       Moreover, under Johnson v. General Motors Corp., there must be a causal relation

between the seller of the finished product and the subsequent defect. 82 F. Supp. 2d 1326, 1327

(S.D. Ala. 1997) The Plaintiff in Johnson even conceded, and the Court agreed, that “The

affirmative defense of proximate cause or the closed container defense in a product liability

action is based on the premise that a seller of a finished product is not responsible if, in fact,

they had no nexis to the defect.” Johnson v. Gen. Motors Corp., 82 F. Supp. 2d 1326, 1327

(S.D. Ala. 1997)(see also Allen v. Delchamps, Inc., 624 So.2d 1065, 1069 (Ala. 1993) where in

trying to establish the defense of a lack of causal relation, the defendant may show that there is

no cause in fact between his activities in connection with the handling of the product and its

defective condition).

       The Allen court went to describe the defendant’s burden of proof as follows:

                        One way to establish this lack of a causal
                        relation is for the defendant to show: “that he is
                        in the business of either distributing or
                        processing for distribution finished products; he
                        received a product already in a defective
                        condition; he did not contribute to this defective
                        condition; he had neither knowledge of the
                        defective condition, nor an opportunity to


                                           Page 10 of 13
                                           DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 519 of 619



                          inspect the product which was superior to the
                          knowledge or opportunity of the consumer.”

Allen 264 So.2d at 1069, quoting Atkins v. American Motors Corp., 335 So.2d 134, 143 (Ala.

1976). The facts in Johnson v. General Motors Corporation, showed that the plaintiff did not

present any evidence or allege sufficient facts to support her assumptions that an unidentified

defect in a seat belt system could have been discovered by the defendant during its inspection

of the subject vehicle. Johnson at 1328. The court also stated that the plaintiff’s claims for

negligence and wantonness were subsumed and governed by the AEMLD, and that the

defendant was a distributor, not a manufacturer, of the used vehicle at issue. Id. at 1327.

Therefore, the Court held that the defendant was entitled to summary judgment as to each of

the plaintiff’s claims.

       In this case, Plaintiff’s claims against both Defendants fall under the AEMLD and

cannot survive. Currently there is no evidence of any defect, latent or otherwise, to the battery.

Even so, the Defendants were mere conduits with no contribution to the manufacturing of the

battery and no way to inspect the battery for any possible defect.

       Moreover, Plaintiff cannot present any evidence that the defendants performed a

negligent act since the battery was never altered, modified, inspected, or changed in any way.

The Defendants submit that they received the item directly from the wholesaler and/or

manufacturers and did nothing to alter or inspect the product. The Plaintiff has offered no

evidence whatsoever that the battery was defective or that defendants acted with intent to cause

injury. Additionally, the plaintiff cannot obtain any evidence in this regard.




                                          Page 11 of 13
                                         DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 520 of 619



                                       CONCLUSION

       In sum, Plaintiff has not, nor cannot, produce any evidence that the Defendants had any

nexis or causal relationship to the manufacturing or inspection of the battery. The Defendants

are entitled to a defense under the “innocent seller act” through Ala. Code. §6-5-521 and under

the “closed container defense” as discussed above. Defendants’ are         entitled to summary

judgment as to Plaintiff’s claims under the AEMLD, which governs the Plaintiff’s negligence

and wantonness claims, and any and all other claims alleged by Plaintiff. Even if Plaintiff’s

claims were not governed by the AEMLD, there is no evidence to show the Defendants acted

negligently or wantonly. Because the Defendants were mere conduits of the alleged battery and

the manufacturer and wholesale distributor are known, and have both been added as parties to

this lawsuit, summary judgment is proper on all claims.

       WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully request the

Court to enter summary judgment in their favor as to all of the Plaintiff’s claims against it as

there is no genuine issue of material fact, and the defendants are entitled to judgment as a

matter of law.

       Defendants would also request any further or other relief to which they may be entitled.

                                                    Respectfully submitted,


                                                    s/John W. Clark, Jr.
                                                    John W. Clark, Jr.

                                                    Attorney for Expo International, Inc.

Clark, Hair & Smith, P.C.
1000 Urban Center Drive, Suite 125
Birmingham, Alabama 35242



                                         Page 12 of 13
                                       DOCUMENT 116
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 521 of 619



                                                   s/A. Joe Peddy
                                                   A. Joe Peddy (BAR ID: PED002)


                                                   s/Clarence Rivers, IV
                                                   Clarence Rivers, IV (BAR ID: RIV010)

                                                   s/HannahH. Stokes
                                                   Hannah H. Stokes (BAR ID: STO099)

                                                   Attorneys for Vaper’s Source

SMITH, SPIRES, PEDDY,
HAMILTON & COLEMAN, P.C.
2015 Second Avenue North - Suite 200
Birmingham, Alabama 35203
(205) 251-5885
(205) 251-8642

                              CERTIFICATE OF SERVICE


I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing
to the following e-mail address on this the 30th day of April, 2018.

Jonathan Brogdon
Church Brogdon
2101 1st Avenue North
Pell City, AL 35125

Joey Stevens
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, AL 35125



                                    /s/Hannah H. Stokes
                                    OF COUNSEL




                                       Page 13 of 13
                            DOCUMENT 117
                                                          ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5224/30/2018
                                                             of 619 10:41 AM
                                                            61-CV-2016-900361.00
                                                             CIRCUIT COURT OF
                                                       TALLADEGA COUNTY, ALABAMA
                                                            BRIAN YORK, CLERK
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 523 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 524 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 525 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 526 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 527 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 528 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 529 of 619
                          DOCUMENT 117
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 530 of 619
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 531 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: HANNAH HOOKS STOKES
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 532 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 533 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 534 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                       The following matter was FILED on 4/30/2018 10:41:59 AM

                                       D002 VAPOR'S SOURCE
                     MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                  [Filer: STOKES HANNAH HOOKS]


     Notice Date:    4/30/2018 10:41:59 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 535 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 536 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 537 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 538 of 619


                                      AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                      The following matter was FILED on 4/30/2018 10:41:59 AM

                                      D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                 [Filer: STOKES HANNAH HOOKS]


    Notice Date:    4/30/2018 10:41:59 AM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 539 of 619


                                        AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                       NOTICE OF CASE SETTING
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                               The following matter is SET FOR HEARING

                                        D002 VAPOR'S SOURCE
                     MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                    [Filer: STOKES HANNAH HOOKS]

     Hearing Date:    06/27/2018
     Hearing Time:    11:00:00 AM
     Location:        106 KING

     Notice Date:     5/1/2018 1:58:53 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 540 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 541 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 542 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 543 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 544 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 545 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 546 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                       D002 VAPOR'S SOURCE
                    MOTION FOR SUMMARY JUDGMENT PURSUANT TO RULE 56
                                   [Filer: STOKES HANNAH HOOKS]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     5/1/2018 1:58:53 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                          DOCUMENT 120
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 547 of 619
                          DOCUMENT 120
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 548 of 619
                          DOCUMENT 120
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 549 of 619
                          DOCUMENT 120
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 550 of 619
                          DOCUMENT 121
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 551 of 619
                          DOCUMENT 121
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 552 of 619
                          DOCUMENT 121
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 553 of 619
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 554 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 555 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 556 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 557 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 558 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
                Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 559 of 619


                                                         AlaFile E-Notice




                                                                                                         61-CV-2016-900361.00
                                                                                                          Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                                            COURTESY NOTICE
                             IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                              61-CV-2016-900361.00

                                   The following matter was FILED on 6/25/2018 2:37:45 PM


                      MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                                  [Filer: BROGDON JONATHAN LYN]


       Notice Date:            6/25/2018 2:37:45 PM



This copy is being provided as a courtesy copy only. Providing this copy is not required by law and is not intended to constitute service.

                                                                                                          BRIAN YORK
                                                                                                 CIRCUIT COURT CLERK
                                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                                          P O BOX 6137
                                                                                                  TALLADEGA, AL, 35160

                                                                                                                   256-761-2102
                                                                                                         brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 560 of 619


                                        AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                         Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                       NOTICE OF CASE SETTING
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

                               The following matter is SET FOR HEARING

                                       C001 GARDNER CLAYTON
               MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                    [Filer: BROGDON JONATHAN LYN]

     Hearing Date:    06/27/2018
     Hearing Time:    11:00:00 AM
     Location:        106 KING

     Notice Date:     6/25/2018 3:40:28 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 561 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 562 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 563 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 564 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 565 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 566 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 567 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 568 of 619


                                       AlaFile E-Notice




                                                                        61-CV-2016-900361.00
                                                                        Judge: JULIAN M KING
To: SHENZHEN EVVA TECHNOLOGY CO. LTD. (PRO SE)
    4F BUILDING A3, NEW MATER
    INDRL. PK SILICON VALLEY
    SHENZHEN, XX, 00000-0000




                      NOTICE OF CASE SETTING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                              The following matter is SET FOR HEARING

                                      C001 GARDNER CLAYTON
              MOTION TO ISSUE SERVICE OF PROCESS ON A FOREIGN DEFENDANT
                                   [Filer: BROGDON JONATHAN LYN]

    Hearing Date:    06/27/2018
    Hearing Time:    11:00:00 AM
    Location:        106 KING

    Notice Date:     6/25/2018 3:40:28 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                          DOCUMENT 124
                                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5696/25/2018
                                                                  of 619 4:25 PM
                                                                                 61-CV-2016-900361.00
                                                                                  CIRCUIT COURT OF
                                                                            TALLADEGA COUNTY, ALABAMA
                                                                                 BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Civil Action No.: CV-2016-900361
                                               )
LG CHEM, LTD, et al.,                          )
                                               )
       Defendants.                             )


                       STIPULATION OF PRO TANTO DISMISSAL


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record, and hereby stipulates to the dismissal of Vaper’s Source and IMR Electronics (now known

as Expo International, Inc. based upon the following:

       1.      Both Vaper’s Source and IMR Electronics have provided the identity of the original

manufacturer of the battery(ies) involved in the incident made the basis of this action.

       2.      Additionally, both Vaper’s Source and IMR Electronics have established that they

did not alter the batteries distributed and/or sold by them and eventually purchased by Plaintiff.

       3.      As such, pursuant to Alabama Code § 6-5-521, both Vaper’s Source and IMR

Electronics are due to be dismissed.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff hereby stipulates to the pro tanto

dismissal of any claims against both Vaper’s Source and IMR Electronics.

       Done this the 25th day of June, 2018.
                                       DOCUMENT 124
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 570 of 619



                                                 /s/Jonathan L. Brogdon
                                                 JONATHAN L. BROGDON (BRO211)
OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                              CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the above and foregoing by electronic
transmission through the Alafile electronic system and/or by mailing a copy of same, postage
prepaid and properly addressed as follows:

John W. Clark, Jr.
CLARK, HAIR & SMITH, P.C.
1000 Urban Center Drive, Suite 125
Birmingham, Alabama 35242

A. Joe Peddy
Clarence Rivers, IV
Hannah H. Stokes
SMITH, SPIRES, PEDDY,
  HAMILTON & COLEMAN, P.C.
2015 Second Avenue North – Suite 200
Birmingham, Alabama 35203

                                                 /s/Jonathan L. Brogdon
                                                 OF COUNSEL
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 571 of 619


                                       AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

              The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




     Notice Date:    6/25/2018 4:26:01 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 572 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 573 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 574 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: SHENZHEN EVVA TECHNOLOGY CO. LTD. (PRO SE)
    4F BUILDING A3, NEW MATER
    INDRL. PK SILICON VALLEY
    SHENZHEN, XX, 00000-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 575 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 576 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 577 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 578 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 579 of 619


                                      AlaFile E-Notice




                                                                      61-CV-2016-900361.00


To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

             The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




    Notice Date:    6/25/2018 4:26:01 PM




                                                                            BRIAN YORK
                                                                   CIRCUIT COURT CLERK
                                                             TALLADEGA COUNTY, ALABAMA
                                                                            P O BOX 6137
                                                                    TALLADEGA, AL, 35160

                                                                                256-761-2102
                                                                      brian.york@alacourt.gov
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 580 of 619


                                       AlaFile E-Notice




                                                                       61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                        CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                    61-CV-2016-900361.00

              The following STIPULATION OF DISMISSAL was FILED on 6/25/2018 4:26:01 PM




     Notice Date:    6/25/2018 4:26:01 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35160

                                                                                 256-761-2102
                                                                       brian.york@alacourt.gov
                                                                              DOCUMENT 126
                                                                                                                                ELECTRONICALLY FILED
         Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5816/26/2018
                                                                     of 619 9:39 AM
STATE OF ALABAMA             Revised 3/5/08             Case No.  61-CV-2016-900361.00
Unified Judicial System                                                                                                   CIRCUIT COURT OF
61-TALLADEGA                                                      District Court      Circuit Court                 TALLADEGA COUNTY, ALABAMA
                                                                                                             CV201690036100
                                                                                                                         BRIAN YORK, CLERK
                                                                                               CIVIL MOTION COVER SHEET
CLAYTON GARDNER V. LG ELECTRONICS, INC.                                            Name of Filing Party:C001 - GARDNER CLAYTON
ET AL

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 JONATHAN LYN BROGDON
 2101 1st Avenue North
 Pell City, AL 35125
Attorney Bar No.: BRO211

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         Stipulation of Pro Tanto Dismissal
                                                                                         pursuant to Rule None                           (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ JONATHAN LYN BROGDON
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   6/26/2018 9:38:48 AM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
**Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                          DOCUMENT 127
                                                                                 ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5826/26/2018
                                                                  of 619 9:39 AM
                                                                                 61-CV-2016-900361.00
                                                                                  CIRCUIT COURT OF
                                                                            TALLADEGA COUNTY, ALABAMA
                                                                                 BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Civil Action No.: CV-2016-900361
                                               )
LG CHEM, LTD, et al.,                          )
                                               )
       Defendants.                             )


                       STIPULATION OF PRO TANTO DISMISSAL


       Comes now the Plaintiff, Clayton Gardner, by and through the undersigned counsel of

record, and hereby stipulates to the dismissal of Vaper’s Source and IMR Electronics (now known

as Expo International, Inc. based upon the following:

       1.      Both Vaper’s Source and IMR Electronics have provided the identity of the original

manufacturer of the battery(ies) involved in the incident made the basis of this action.

       2.      Additionally, both Vaper’s Source and IMR Electronics have established that they

did not alter the batteries distributed and/or sold by them and eventually purchased by Plaintiff.

       3.      As such, pursuant to Alabama Code § 6-5-521, both Vaper’s Source and IMR

Electronics are due to be dismissed.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff hereby stipulates to the pro tanto

dismissal of any claims against both Vaper’s Source and IMR Electronics.

       Done this the 26th day of June, 2018.
                                       DOCUMENT 127
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 583 of 619



                                                 /s/Jonathan L. Brogdon
                                                 JONATHAN L. BROGDON (BRO211)
OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717


                              CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the above and foregoing by electronic
transmission through the Alafile electronic system and/or by mailing a copy of same, postage
prepaid and properly addressed as follows:

John W. Clark, Jr.
CLARK, HAIR & SMITH, P.C.
1000 Urban Center Drive, Suite 125
Birmingham, Alabama 35242

A. Joe Peddy
Clarence Rivers, IV
Hannah H. Stokes
SMITH, SPIRES, PEDDY,
  HAMILTON & COLEMAN, P.C.
2015 Second Avenue North – Suite 200
Birmingham, Alabama 35203

                                                 /s/Jonathan L. Brogdon
                                                 OF COUNSEL
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 584 of 619


                                       AlaFile E-Notice




                                                                          61-CV-2016-900361.00
                                                                           Judge: JULIAN M KING
To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                        The following matter was FILED on 6/26/2018 9:39:52 AM

                                      C001 GARDNER CLAYTON
                             STIPULATION OF PRO TANTO DISMISSAL
                                  [Filer: BROGDON JONATHAN LYN]


     Notice Date:    6/26/2018 9:39:52 AM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 585 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 586 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 587 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: SHENZHEN EVVA TECHNOLOGY CO. LTD. (PRO SE)
    4F BUILDING A3, NEW MATER
    INDRL. PK SILICON VALLEY
    SHENZHEN, XX, 00000-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 588 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 589 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 590 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 591 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 592 of 619


                                      AlaFile E-Notice




                                                                         61-CV-2016-900361.00
                                                                          Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                       The following matter was FILED on 6/26/2018 9:39:52 AM

                                     C001 GARDNER CLAYTON
                            STIPULATION OF PRO TANTO DISMISSAL
                                 [Filer: BROGDON JONATHAN LYN]


    Notice Date:    6/26/2018 9:39:52 AM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
                            DOCUMENT 129
                                                          ELECTRONICALLY FILED
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 5936/26/2018
                                                             of 619 11:26 AM
                                                            61-CV-2016-900361.00
                                                             CIRCUIT COURT OF
                                                       TALLADEGA COUNTY, ALABAMA
                                                            BRIAN YORK, CLERK
                          DOCUMENT 129
Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 594 of 619
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 595 of 619


                                           AlaFile E-Notice




                                                                              61-CV-2016-900361.00
                                                                               Judge: JULIAN M KING
To: BROGDON JONATHAN LYN
    jonathan@churchbrogdon.com




                        NOTICE OF COURT ACTION
                      IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                          CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                      61-CV-2016-900361.00

                    A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                  ORDER
                                                   [Filer: ]

     Disposition:      GRANTED
     Judge:            JMK

     Notice Date:      6/26/2018 11:26:47 AM




                                                                                   BRIAN YORK
                                                                          CIRCUIT COURT CLERK
                                                                    TALLADEGA COUNTY, ALABAMA
                                                                                   P O BOX 6137
                                                                           TALLADEGA, AL, 35160

                                                                                        256-761-2102
                                                                              brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 596 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 597 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 598 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 599 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 600 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 601 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 602 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 603 of 619


                                          AlaFile E-Notice




                                                                             61-CV-2016-900361.00
                                                                              Judge: JULIAN M KING
To: SHENZHEN EVVA TECHNOLOGY CO. LTD. (PRO SE)
    4F BUILDING A3, NEW MATER
    INDRL. PK SILICON VALLEY
    SHENZHEN, XX, 00000-0000




                       NOTICE OF COURT ACTION
                     IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                         CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                     61-CV-2016-900361.00

                   A court action was entered in the above case on 6/26/2018 11:26:47 AM


                                                 ORDER
                                                  [Filer: ]

    Disposition:      GRANTED
    Judge:            JMK

    Notice Date:      6/26/2018 11:26:47 AM




                                                                                  BRIAN YORK
                                                                         CIRCUIT COURT CLERK
                                                                   TALLADEGA COUNTY, ALABAMA
                                                                                  P O BOX 6137
                                                                          TALLADEGA, AL, 35160

                                                                                       256-761-2102
                                                                             brian.york@alacourt.gov
                                             DOCUMENT 131
                                                                                   ELECTRONICALLY FILED
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 604 7/9/2018
                                                                        of 619 4:16 PM
                                                                                   61-CV-2016-900361.00
                                                                                    CIRCUIT COURT OF
                                                                              TALLADEGA COUNTY, ALABAMA
                                       AlaFile E-Notice                            BRIAN YORK, CLERK




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                      The following complaint was FILED on 5/23/2017 11:33:29 AM




     Notice Date:    5/23/2017 11:33:29 AM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                    256-761-2102
                                                                          brian.york@alacourt.gov
                                         DOCUMENT
                                         DOCUMENT131
                                                  72
                                                                               ELECTRONICALLY FILED
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 6055/23/2017
                                                                   of 619 11:33 AM
                                                                                61-CV-2016-900361.00
                                                                                 CIRCUIT COURT OF
                                                                           TALLADEGA COUNTY, ALABAMA
                                                                                BRIAN YORK, CLERK
            IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

CLAYTON GARDNER,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil Action No.: CV-2016-900361
                                             )
LG ELECTRONICS U.S.A., INC.,                 )
VAPOR’S SOURCE, CC’S TOBACCO                 )
and PACKAGE, IMR ELECTRONICS,                )
LLC, SHENZHEN SMOORE                         )
TECHNOLOGY LIMITED, and                      )
FICTITIOUS DEFENDANTS A                      )
THROUGH C,                                   )
                                             )
       Defendants.                           )


                     PLAINTIFF’S SECOND AMENDED COMPLAINT


       COMES NOW, the Plaintiff, Clayton Gardner, by and through the undersigned counsel

of record and for his Second Amendment to the Complaint would state as follows:

                                           PARTIES

       1.      The Plaintiff adopts and incorporates any and all facts, averments and parties

identified in his original Complaint and First Amended Complaint.

       2.      Defendant IMR Electronics, LLC (hereinafter “IMR”) is, upon information and

belief a Texas corporation doing business in Alabama by way of agent and/or distribution. Further,

upon information and belief, IMR was the distributor of the LG battery at issue in this case. As

such, IMR is being substituted in place of fictitious Defendant A.

       3.      Shenzhen SMOORE Technology Limited (hereinafter “Shenzhen”) is, upon

informant and belief, a Chinese manufacturer of vaping machines under the brand name of

“Vaporesso”. Further, upon information and belief, Shenzhen is the manufacture of the device
                                         DOCUMENT
                                         DOCUMENT131
                                                  72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 606 of 619



utilized by Gardner at the time of the incident made the basis of this action. Shenzhen does

business in the State of Alabama by way of agent and/or distribution.

                                            FACTS

          4.   Plaintiff hereby adopts and incorporates all facts and averments set forth in his

original Complaint as well as the First Amended Complaint.

                                         COUNT ONE
                                          Negligence

          5.   Plaintiff hereby adopts and incorporations paragraphs 1 through 4, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          6.   Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.

                                         COUNT TWO
                                          Wantonness

          7.   Plaintiff hereby adopts and incorporations paragraphs 1 through 6, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          8.   Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.
                                           DOCUMENT
                                           DOCUMENT131
                                                    72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 607 of 619



                                     COUNT THREE
                      Alabama Extended Manufacturers Liability Doctrine

          9.     Plaintiff hereby adopts and incorporations paragraphs 1 through 8, above as well as

all paragraphs set forth in his original Complaint and Amended Complaint as if fully set forth

herein.

          10.    Plaintiff hereby adopts the averments, claims and prayers for relief set forth in

Count One of his original Complaint as if fully set forth herein with said averments, claims and

prayers for relief applying to IMR and Shenzhen as well as all other Defendants previously

identified.

          Done this the 23rd day of May, 2017.

                                                      /s/Jonathan L. Brogdon
                                                      JONATHAN L. BROGDON (BRO211)
                                                      Attorney for Plaintiff


OF COUNSEL:
CHURCH BROGDON, PC
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-338-5715
F. 205-338-5717



                                                      /s/Joey Stevens
                                                      JOEY STEVENS (STE138)
                                                      Attorney for Plaintiff

OF COUNSEL:
The Law Office of Joey Stevens
2101 1st Avenue North
Pell City, Alabama 35125
T. 205-814-0011
                                          DOCUMENT
                                          DOCUMENT131
                                                   72
      Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 608 of 619



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this the 23rd day of May, 2017, I electronically filed the foregoing
with the Clerk of Court using the Alafile system, which will send notification of such filing to all
parties of record.


                                                      /s/Jonathan L. Brogdon
                                                      Of Counsel



PLEASE SERVE THE FOLLOWING DEFENDANTS VIA CERTIFIED MAIL:

IMR Electronics, LLC
c/o Philip Levin
5330 Vista Road
Pasadena, TX 77505

Shenzhen SMOORE (HOLD ON SERVICE)
Building 16, Dongcai; Industrial Park
Gushu Village, Xixiang Town
Bao’an District, Shenzhen, China 518102
           Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 609 of 619


                                        AlaFile E-Notice




                                                                          61-CV-2016-900361.00


To: JONATHAN LYN BROGDON
    jonathan@churchbrogdon.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                       CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                   61-CV-2016-900361.00

                     The following alias summons was FILED on 7/9/2018 4:16:49 PM




     Notice Date:    7/9/2018 4:16:49 PM




                                                                               BRIAN YORK
                                                                      CIRCUIT COURT CLERK
                                                                TALLADEGA COUNTY, ALABAMA
                                                                               P O BOX 6137
                                                                       TALLADEGA, AL, 35160

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 610 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: SHENZHEN SMOORE
    BLDG. 16 DONGCAI, IND. PK
    GUSHU VILL. XIXIANG TOWN
    SHENZHEN, AL, 35125




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 611 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: LG ELECTRONICS, INC. (PRO SE)
    C/O KYU M. YU
    201 JAMES RECORD ROAD
    HUNTSVILLE, AL, 35806-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 612 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CC'S TOBACCO & PACKAGE (PRO SE)
    8045 STEMLEY BRIDGE ROAD
    TALLADEGA, AL, 35160-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 613 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: SHENZHEN EVVA TECHNOLOGY CO. LTD. (PRO SE)
    4F BUILDING A3, NEW MATER
    INDRL. PK SILICON VALLEY
    SHENZHEN, XX, 00000-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 614 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STEVENS JOSEPH DWAYNE
    joeystevens01@gmail.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 615 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: PEDDY ALBRY JOE
    ajp@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 616 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: RIVERS CLARENCE IV
    Chip@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 617 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: STOKES HANNAH HOOKS
    hstokes@ssp-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
          Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 618 of 619


                                       AlaFile E-Notice




                                                                         61-CV-2016-900361.00


To: CLARK JOHN WESLEY JR.
    jclark@chslaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                      CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
                                  61-CV-2016-900361.00

                    The following alias summons was FILED on 7/9/2018 4:16:49 PM




    Notice Date:    7/9/2018 4:16:49 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35160

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
               Case 1:19-cv-01192-CLM Document 1-1 Filed 07/26/19 Page 619 of 619
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     61-CV-2016-900361.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                  CLAYTON GARDNER V. LG ELECTRONICS, INC. ET AL
  NOTICE TO:       SHENZHEN SMOORE, BLDG. 16 DONGCAI, IND. PK GUSHU VILL. XIXIANG TOWN, SHENZHEN, AL 35125

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JONATHAN LYN BROGDON                                                                           ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2101 1st Avenue North, Pell City, AL 35125                                                                       .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of GARDNER CLAYTON
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

           7/9/2018 4:16:49 PM                                /s/ BRIAN YORK                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JONATHAN LYN BROGDON
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
